


EXHIBIT 10.8

 

FULLY DISCLOSED CLEARING AGREEMENT

OF

PERSHING LLC

([FINRA MEMBER])

 

THIS AGREEMENT is made and entered into this 26 day of February, 2008 by and
between Pershing LLC (“Pershing”), a limited liability company, and Broadpoint
Capital, Inc. (“Broker”), a New York corporation.

 

1.0 APPROVAL

 

This Agreement shall be subject to approval by the Financial Industry Regulatory
Authority (“FINRA”) and by any other self-regulatory organization vested with
the authority to review or approve it. Pershing shall submit this Agreement to
the FINRA and Broker shall submit the Agreement to any other such organization
from which Broker is required to obtain approval. In the event of disapproval,
the parties shall bargain in good faith to achieve the requisite approval.

 

2.0 AGREEMENT

 

From the effective date of this Agreement until the termination of this
Agreement as provided in Paragraph 23 hereof, Pershing shall carry the
proprietary accounts of Broker and the cash and margin accounts of the customers
of Broker introduced by Broker to Pershing, and accepted by Pershing, and shall
clear transactions on a fully disclosed basis for such accounts, in the manner
and to the extent set forth in this Agreement. This Agreement shall be effective
upon the later to occur of: 1) approval by FINRA and 2) the closing of the
transactions contemplated by that certain Asset Purchase Agreement entered into
between and among Broker, Broadpoint Securities Group, Inc. and BNY Capital
Markets, Inc. dated January 30, 2008 (the “Closing”). The parties agree and
acknowledge that if the Closing does not occur, this Agreement shall be null and
void.

 

3.0 ALLOCATION OF RESPONSIBILITY

 

3.1 Responsibilities of the Parties.

 

Pursuant to NYSE Rule 382, responsibility for compliance with applicable laws,
rules, and regulations of the Securities and Exchange Commission (“SEC”), the
FINRA, the NYSE, and any other regulatory or self-regulatory agency or
organization (collectively the “Rules”) shall be allocated between Pershing and
Broker as set forth in this Agreement. To the extent that a particular function
is allocated to one party under this Agreement, the other party shall supply
that party with information in its possession pertinent to the performance and
supervision of that function.

 

3.2 Relationship with Customers.

 

Pershing shall provide services under this Agreement to Broker only to the
extent explicitly required by specific provisions contained in this Agreement
and shall not be responsible for any duties or obligations not specifically
allocated to Pershing pursuant to this Agreement. Broker shall enter into
appropriate contractual arrangements with customers on its own behalf, and such
agreements shall make

 

1

--------------------------------------------------------------------------------


 

Broker, and not Pershing, responsible to customers for the provision of
services. Broker shall not be deemed to be an agent of Pershing for any purpose,
nor shall Pershing be deemed to have a fiduciary relationship with any of
Broker’s customers. Broker acknowledges that Pershing does not control the
business or operations of Broker.

 

4.0 REPRESENTATIONS AND WARRANTIES

 

4.1 Broker. Broker represents and warrants that:

 

4.1.1 Corporation Duly Organized. Broker is a corporation duly organized,
validly existing, and in good standing under the laws of the state of its
incorporation.

 

4.1.2 Registration. Broker is duly registered and in good standing as a
broker-dealer with the SEC.

 

4.1.3 Authority to Enter Agreement. Broker has all requisite authority, whether
arising under applicable federal or state law or the rules and regulations of
any regulatory or self-regulatory organization to which Broker is subject, to
enter into this Agreement and to retain the services of Pershing in accordance
with the terms of this Agreement.

 

4.1.4 Material Compliance with Rules and Regulations. Broker and, to the best of
its knowledge, each of its employees executive officers, directors, general
securities principals in charge of one of Broker’s principal divisions, and
Chief Financial and Operation Principals (the aforementioned individuals
collectively referred to as the “Broker Executives”) is in material compliance
with, and during the term of this Agreement shall remain in material compliance
with, the registration, qualification, capital, financial reporting, customer
protection, and other requirements of every self-regulatory organization of
which Broker is a member, of the SEC, and of every state to the extent that
Broker or any of the Broker Executives is subject to the jurisdiction of that
state.

 

4.1.5 No Pending Action, Suit, Investigation, or Inquiry. Broker has disclosed
to Pershing every material action, suit, investigation, or proceeding pending
against Broker, any of its affiliates, or any of the Broker Executives , by or
before any court or other tribunal, any arbitrator, any governmental authority,
or any self-regulatory organization of which any of them is a member. Broker
shall notify Pershing promptly of the initiation of any action, suit,
investigation, inquiry, or proceeding that will have a material adverse impact
on the capital of Broker, unless such notification is prohibited by law.

 

4.1.6 Broker Responsibility. Broker shall be responsible for all internal
operations related to its business including without limitation (i) all
accounting, bookkeeping, record-keeping, cashiering, commodity transactions, or
any other transactions not involving securities; or any matter not contemplated
by the Agreement; (ii) preparation of Broker’s payroll records, financial
statements, or any analysis thereof; (iii) preparation or issuance of checks in
payment of Broker’s expenses, other than expenses incurred by Pershing on behalf
of Broker pursuant to this Agreement; and (iv) payment of commissions to
Broker’s sales personnel.

 

4.2 Pershing. Pershing represents and warrants that:

 

4.2.1 Duly Organized. Pershing is a Limited Liability Company duly organized,
validly existing, and in good standing under the laws of the state of Delaware.

 

4.2.2 Registration. Pershing is duly registered and in good standing as a
broker-dealer with the SEC and is a member firm in good standing of FINRA.

 

2

--------------------------------------------------------------------------------


 

4.2.3 Authority to Enter Agreement. Pershing has all requisite authority,
whether arising under applicable federal or state law, or the rules and
regulations of any regulatory or self-regulatory organization to which Pershing
is subject, to enter into this Agreement and to provide services in accordance
with the terms of this Agreement.

 

4.2.4   Compliance with Registration. Pershing and , to the best of its
knowledge, each of its employees, executive officers, directors, general
securities principals in charge of one of Pershing’s principal divisions, and
Chief Financial and Operation Principals (the “Pershing Executives” and each of
its employees) is in material compliance with, and during the term of this
Agreement shall remain in material compliance with the registration,
qualification, capital, financial reporting, customer protection, and other
requirements of every self-regulatory organization of which Pershing is a
member, of the Securities and Exchange Commission (“SEC”), and every state.

 

5.0 ESTABLISHING AND ACCEPTING NEW ACCOUNTS

 

5.1 Acceptance of New Accounts. Broker shall be responsible for opening and
approving new accounts in compliance with the Rules.

 

5.1.1 Pershing reserves the right to reject any account that the Broker may
forward to Pershing as a potential new account for commercially reasonable
reasons, including but not limited to, credit and reputational considerations.
Pershing also reserves the right to terminate any account previously accepted by
it as a new account for commercially reasonable reasons, including but not
limited to, credit and reputational considerations.

 

5.2 Maintenance of Account Information. Pershing may rely without inquiry on the
validity of all customer information furnished to it by Broker. Possession of
any such documents or information, however provided, concerning Broker’s
customers does not create a duty on the part of Pershing to review or understand
the content of those documents.

 

5.3   Pershing Operations Manual. Broker acknowledges receipt and familiarity
with the Pershing “Quick Reference Guide” and “Bulletins” and agrees to
familiarize itself with any modifications or supplements to such documents that
may be issued upon reasonable prior notice to Broker from time to time. Broker
further agrees to abide by Pershing’s “Quick Reference Guide” and “Bulletins”
and any modifications or supplements to such documents that may be issued upon
reasonable prior notice to Broker from time to time and delivered or made
available to Broker.

 

6.0   SUPERVISION OF ORDERS AND ACCOUNTS

 

6.1 Responsibility for Compliance. Broker shall be solely responsible for
compliance with suitability, “Know Your Customer” rules, and other requirements
of federal and state law and regulatory and self-regulatory rules and
regulations governing transactions and accounts. Possession by Pershing of
surveillance records, exception reports, or other similar data shall not
obligate Pershing to review or be aware of their contents. Pershing shall not be
required to make any investigation into the facts surrounding any transaction
that it may execute or clear for Broker or any customer of Broker.

 

6.2 Compliance Procedures. Broker agrees to supervise compliance with the Rules.
Broker shall review transactions and accounts to assure compliance with
prohibitions against manipulative practices, insider trading, market timing and
late trading of mutual fund shares and other requirements of federal and state
law and applicable regulatory and self-regulatory rules and regulations to which
Broker or its customer are subject. Without limiting the above, Broker shall be
responsible for compliance with the supervisory requirements in
Section 15(b)(4) of the Securities Exchange Act of 1934, as amended, FINRA
Rule 3010, NYSE Rules 342, 351 and 431, and similar rules adopted by any other
regulatory or self-regulatory agency or organization, to the extent applicable.

 

3

--------------------------------------------------------------------------------


 

6.3 Knowledge of Customer’s Financial Resources and Investment Objectives.
Broker shall comply with Rule 405(1) of the FINRA or comparable requirements of
similar rules of any other regulatory or self-regulatory organization to which
Broker is subject. Broker shall obtain all facts it deems necessary in order for
it to perform its responsibilities under applicable laws and rules relating to
each customer, each cash and margin account, each order, and each person holding
a power of attorney over any account, in order to assess the suitability of
transactions (when required by applicable rules), the authenticity of orders,
signatures, endorsements, certificates, or other documentation, and the
frequency of trading. Broker warrants that, to the best of its knowledge, Broker
will not open or maintain accounts for persons who are minors or who are
otherwise legally incompetent and that Broker will comply with FINRA Rule 407
and other laws, rules, or regulations that govern the manner and circumstances
in which accounts may be opened or transactions authorized.

 

6.4 Furnishing of Investment Advice. Broker shall be solely responsible for any
recommendation or advice it may offer to its customers.

 

6.5 Discretionary Accounts. Broker shall be solely responsible for obtaining
customer approval for and supervising discretionary accounts.

 

6.6   Obligations Regarding Certain Disclosures. Unless otherwise agreed between
the parties, Broker shall make any disclosures and obtain any agreements from
its customers required by applicable law or regulation, including, without
limitation, any disclosures or agreements required for margin, listed
options, IPO’s, mutual funds, penny stocks, derivative securities, account
transfers or conversions. The cost of making such disclosures or obtaining such
agreements shall be borne by Broker.

 

7.0   EXTENSION OF CREDIT

 

7.1 Presumption of Cash Account. Pershing may, but is not required to, permit
customers of Broker to purchase securities on margin, but all transactions for a
customer will be deemed to be either RVP/DVP or cash transactions, and payment
for those transactions will be required in the manner applicable to either
RVP/DVP or cash transactions, unless, on or prior to settlement, Broker has
furnished Pershing with an executed margin agreement and consent to loan of
securities.

 

7.2 Margin Requirements. Margin accounts introduced by Broker shall be subject
to Pershing’s margin requirements as in effect from time to time. Pershing
reserves the right to refuse to accept any transaction in a margin account
without the actual receipt of the necessary margin and to impose a higher margin
requirement for a particular account when, in Pershing’s commercially reasonable
discretion, the past history or nature of the account or other factors or the
securities held in it warrant such action. In all instances, Broker may require
higher margin than imposed by Pershing for any particular account, group of
accounts, or all accounts introduced by Broker to Pershing. In any case where
Broker requests Pershing to extend credit upon control or restricted securities,
pursuant to Rule 144under the Securities Act of 1933, as amended (“Rule 144”),
or otherwise; Broker shall submit to Pershing such documentation, agreements and
information as shall be reasonably required by Pershing to decide to extend such
credit. Any extension of credit so approved shall be subject to Pershing’s
credit policies as shall be in effect from time to time.

 

7.3 Margin Maintenance and Compliance with Regulation T and SEC Rule 15c3-3(m)

 

7.3.1 Initial Margin. Broker shall be responsible for the initial margin
requirement for any transaction until such initial margin has been received by
Pershing in acceptable form.

 

7.3.2 Margin Calls. After the initial margin for a transaction has been
received, subsequent margin calls may be made by Pershing at its discretion.
Pershing shall calculate the maintenance requirement and

 

4

--------------------------------------------------------------------------------


 

notify Broker of any amounts due. Broker shall be responsible for forwarding the
margin call to its customer and obtaining the amount due directly from Broker’s
customer. If Broker fails to take the appropriate action, Pershing reserves the
right to collect the amount due directly from Broker’s customer. Broker agrees
to cooperate with Pershing in complying with and obtaining margin in response to
such calls.

 

7.3.3 Actions upon Failure to Meet Margin Calls or Deliver Securities. In the
event that satisfactory margin is not provided within the time specified by
Pershing, or securities sold are not delivered as required, Pershing may take
such actions as Pershing deems appropriate, including, but not limited to,
entering orders to buy-in or sell-out. Broker shall cooperate with Pershing by
entering orders to buy-in or sell-out securities. Compliance with a request to
withhold action shall not be deemed a waiver by Pershing of any of its rights
under this Agreement.

 

7.4                               Charging of Interest and Disclosures Pursuant
to Rule 10b-16 and NASD Rule 2341. Interest charged by Pershing to Broker’s
clients with respect to debit balances in customers’ accounts shall be
determined in accordance with Schedule A attached to this Agreement and in
accordance with Pershing’s standard disclosure under NYSE Rule 382. Broker shall
send each margin customer a written Margin Disclosure Statement and other
written disclosures, in a form acceptable to Pershing, at the time of the
opening of a margin account as required by SEC Rule 10b-16 and NASD Rule 2341.
If not already delivered to each margin customer by Pershing in connection with
the delivery of the written new account Disclosure Statement in accordance with
NYSE Rule 382, Broker agrees to deliver a written disclosure statement to its
customer as required by SEC Rule 10b-16. 7.5 Unsecured Debits or Unsecured Short
Positions. Pershing shall charge against the accounts of Broker an amount equal
to the value of any unsecured debit or short position (on a “mark to market”
basis) in a customer account if that position has not been promptly resolved by
payment or delivery. Any remaining debit may be charged against Broker pursuant
to Paragraph 20 of this Agreement.

 

7.5                               Unsecured Debits or Unsecured Short Positions.
Pershing shall charge against the accounts of Broker an amount equal to the
value of any unsecured debit or short position (on a “mark to market” basis) in
a customer account if that position has not been promptly resolved by payment or
delivery. Any remaining debit may be charged against Broker pursuant to
Paragraph 20 of this Agreement.

 

7.6 EXTENSION OF NONPURPOSE CREDIT

 

7.6.1 Nonpurpose Credit. Pershing may, but is not required to, extend and
maintain nonpurpose credit to customers of Broker not for purposes of
purchasing, carrying, or trading in securities, but all extensions of credit to
a customer will be deemed to be purpose credit subject to Regulation T unless,
prior to extending the credit, Broker has furnished Pershing with an executed
Federal Reserve Form T-4.

 

7.6.2 Nonpurpose Lending Requirements. Nonpurpose credit extended by Pershing
shall be subject to nonpurpose lending requirements as established and modified
by Pershing from time to time. Pershing reserves the right to refuse to extend
nonpurpose credit without the actual receipt of the necessary underlying
collateral and to impose a higher underlying collateral value requirement for a
particular account when, in Pershing’s discretion, the past history or nature of
the account or other factors or the securities held in it warrant such action.
In all instances, Broker may require a lower loan advance rate to collateral
value than imposed by Pershing for any particular account, group of accounts, or
all accounts introduced by Broker to Pershing. In any case where Broker requests
Pershing to extend nonpurpose credit upon control or restricted securities,
pursuant to Rule 144 under the Securities Act of 1933, as amended, or otherwise;

 

5

--------------------------------------------------------------------------------


 

Broker shall submit to Pershing such documentation, agreements and information
as shall be reasonably required by Pershing to decide to extend such credit. Any
extension of nonpurpose credit so approved shall be subject to Pershing’s credit
policies as shall be in effect from time to time.

 

7.6.3                     Managed/Advisory Accounts as Underlying Collateral

 

7.6.3.1           Managed/Advisory Account Eligible to Support Extension of Non
Purpose Credit Pershing may, but is not required to, allow accounts meeting the
following criteria to participate in the non-purpose credit program and to be
pledged by customers of Broker to support the extension of non-purpose credit:

 

a) Separately managed accounts managed by a third party money manager or
managers,

 

b) Mutual fund wrap programs where the Broker acts as Corporate Registered
Investment Advisor (“RIA”)

 

c) Advisory programs where Broker acts as Corporate RIA

 

d) Advisory programs where a Turnkey Asset Management Provider (TAMP) acts as
Corporate RIA,

 

e) Advisory programs where an individually registered RIA manages clients’
assets on a fully discretionary basis.

 

f) Advisory programs where Representatives of Broker have the ability to adjust
the actual client investments, on a discretionary basis, within a set of
parameters set forth, approved and overseen by the Corporate RIA (the Corporate
RIA maintains the ADV agreement with the end customer).

 

7.6.3.2 Utilization of Managed/Advisory Accounts as Underlying Collateral.
Broker will be responsible for ensuring that managed/advisory account(s) pledged
to support the extension of non purpose credit continue to meet the requirements
of a managed/advisory account at all times. Accounts listed on the Federal
Reserve Form T4 will be recognized by Pershing as separately managed/advisory
accounts. In the event that a managed/advisory account(s) pledged to support the
extension of non purpose credit cease to be classified as a managed/advisory
account(s), the Broker agrees to notify Pershing immediately and take the
necessary actions to ensure compliance with Regulation T. Upon such
notification, Pershing may, but is not required to maintain the pledge
relationship.

 

In the event the Broker fails to take necessary actions to ensure compliance
with Regulation T, Pershing may remove the managed account from the non-purpose
credit program and may require immediate full payment of the loan. In the event
that the removal from the program or the requirement of immediate full payment
of the loan results in a margin call, the Broker shall be responsible for taking
the necessary actions to satisfy the margin call as prescribed in the Agreement.

 

6

--------------------------------------------------------------------------------


 

7.6.4                     Underlying Collateral Maintenance and Compliance with
Regulation T and SEC Rule 15c3-3(m).

 

7.6.4.1           Initial Underlying Collateral. Broker shall be responsible for
the initial underlying collateral requirement for any extension of nonpurpose
credit until such initial underlying collateral has been received by Pershing in
acceptable form.

 

7.6.4.2           Underlying Collateral Calls. After the initial underlying
collateral for an extension of nonpurpose credit has been received, subsequent
underlying collateral calls may be made by Pershing at its discretion. Pershing
shall calculate the maintenance requirement and notify Broker of any amounts
due. Broker shall be responsible for issuing the underlying collateral call to
its customer and obtaining the amount due directly from Broker’s customer. If
Broker fails to take the appropriate action, Pershing reserves the right to
collect the amount due directly from Broker’s customer. Broker agrees to
cooperate with Pershing in complying with and obtaining underlying collateral in
response to such calls.

 

7.6.4.3           Actions Upon Failure to Meet Underlying Collateral Calls or
Deliver Securities. In the event that satisfactory underlying collateral is not
provided within the time specified by Pershing, or securities sold are not
delivered as required, Pershing may take such actions as Pershing deems
appropriate, including, but not limited to, entering orders to buy in or
sell-out. Broker shall cooperate with Pershing by entering orders to buy-in or
sell-out securities. Compliance with a request to withhold action shall not be
deemed a waiver by Pershing of any of its rights under the Agreement.

 

7.6.5                     Charging of Interest and Disclosures Pursuant to
Rule 10b-16. Interest charged with respect to the extension of nonpurpose credit
shall be determined in accordance with Schedule A attached to this Agreement.
Broker shall send each customer a written disclosure statement, in a form
acceptable to Pershing, at the time of the extension of nonpurpose credit as
required by SEC Rule 10b-16.

 

7.6.6 Unsecured Debits. Pershing shall charge against the accounts of Broker an
amount equal to the value of any unsecured debit (on a “mark to market” basis)
in a customer account if that position has not been promptly resolved by payment
or delivery. Any remaining debit may be charged against Broker pursuant to
Pershing’s right to offset in the Agreement.

 

7.6.7 Equal Credit Opportunity Act (“ECOA”). In all cases, the introducing
Broker/Dealer shall abide by all Federal Law rules & regulations as it pertains
to the (“ECOA”). More specifically, this law is designed to prohibit
discrimination in the extension or terms of credit to creditworthy applicants on
any one of the following “prohibited bases”: race, color, religion, national
origin, sex, marital status, or age (provided that the applicant has the
capacity to contract) or on the basis that all or part of an applicant’s income
is derived from a public assistance program or the fact that the applicant has,
in good faith, exercised any “rights” under the Consumer Credit Protection Act,
of which (“ECOA”) is a part. Under (“ECOA”) and Regulation B, the introducing
Broker/Dealer may not discriminate against any applicant on a prohibited basis
“regarding any aspect of a credit transaction”.

 

7.6.8   Deduction or Withholding for Tax. All payments made by a borrower, who
participates in Pershing’s non-purpose credit program, shall be made without any
deduction or withholding for or on account of any tax imposed by any laws, other
than US state or federal laws, applicable to any payment under this agreement
(“Local Laws”). The undersigned shall indemnify Pershing against any tax levied
or imposed upon Pershing by Local Laws in respect of any payment under this
agreement in the event such tax is not otherwise paid.

 

7

--------------------------------------------------------------------------------


 

8.0 MAINTENANCE OF BOOKS AND RECORDS

 

8.1 Stock Records. Pershing shall maintain stock records and other prescribed
books and records of all transactions executed or cleared through it on a basis
consistent with generally accepted practices in the securities industry and with
applicable laws and rules governing clearing brokers. Pershing shall maintain,
and make available to Broker, such books and records after termination of this
Agreement for so long as Pershing is required to maintain such books and records
as required by and in accordance with applicable law. To the extent not required
by law, Pershing will make such books and records available to Broker after the
termination of this Agreement upon Broker’s reasonable request so long as
Pershing has retained such books and records set forth above. Broker shall
reimburse Pershing for its costs and expenses in retrieving such books and
records.

 

8.2 Regulatory Reports and Records. Broker shall prepare, submit, and maintain
copies of all reports, records, and regulatory filings required of Broker by any
entity that regulates it, including, but not limited to, copies of all account
agreements and similar documentation obtained pursuant to Paragraph 5 of this
Agreement and any reports and records required to be made or kept under the
Currency and Foreign Transactions Reporting Act of 1970, (the “Bank Secrecy
Act”), and any rules and regulations promulgated pursuant thereto. Pershing will
promptly provide Broker with any information regarding Broker’s accounts in its
possession necessary to enable Broker to prepare any such reports.

 

8.3 ANTI-MONEY LAUNDERING, OFFICE OF FOREIGN ASSETS CONTROL, AND ANTITERRORIST
FINANCING OBLIGATIONS

 

8.3.1 Broker’s Responsibilities:

 

a. Anti-Money Laundering Obligations. Broker hereby agrees and acknowledges that
it is obligated to and hereby represents and warrants that it now does and will
continue to comply with anti-money laundering laws and regulations, including
any future obligations that may be imposed on Broker by laws or regulations, to
know its customers, their source and use of funds, and to monitor for and
identify suspicious activity.

 

b. Anti-Money Laundering Program. Broker represents and warrants that it has
established and maintains an anti-money laundering program, consisting of, at a
minimum, written internal policies, procedures and controls including a means
for monitoring and identifying suspicious activity, the designation of an
anti-money laundering compliance officer (whose identity shall be made known to
Pershing and to the FINRA), an ongoing employee training program, an independent
audit function to test such programs annually, and any additional requirements
set forth in the rules of any self-regulatory organization of which Broker is a
member. Broker will allow Pershing access to such information as Pershing deems
necessary in order for Pershing to test Broker’s adherence to Broker’s
anti-money laundering program. To the extent the testing would be conducted at
Broker’s office, Pershing needs to provide Broker with reasonable prior notice
(at least three business days) and the testing needs to be done on a business
day and during regular business hours.

 

8.3.2 Broker to File CTRs and Provide Copies to Pershing. Broker is responsible
for filing currency transaction reports (“CTRs”) and will provide a copy of all
such reports to Pershing at the same time as they are filed in accordance with
applicable regulations.

 

a. Suspicious Activity Reports. Broker shall be responsible for reviewing for
suspicious activities and filing suspicious activity reports on Form SAR-SF and
shall coordinate such filing with Pershing.

 

8

--------------------------------------------------------------------------------


 

Broker shall, as soon as practical after identifying a suspicious activity and
in any event prior to filing a suspicious activity report on SAR-SF, notify
Pershing’s Anti-Money Laundering Compliance Officer and shall communicate with
Pershing about the transaction for purposes of sharing information about the
transaction and determining whether Broker or Pershing shall file the SAR-SF,
unless such sharing of information is prohibited by law. Broker will provide
Pershing with copies of all SAR-SFs and other communications it files with
respect to accounts held at Pershing, unless prohibited by law. In addition,
Broker shall promptly notify Pershing regarding any account activity Broker
reasonably believes to be suspicious, not legitimate, not having a reasonably
apparent explanation, or could support the filing of a Form SAR-SF.

 

b. Other Transaction Reports. Prior to filing any report with the Treasury
Department, the IRS, the U.S. Customs Service or any regulatory body or
organization relating to the reporting of currency transactions or the transfer
of currency or monetary instruments into or outside of the United States,
including, but not limited to, CTRs, CMIRs and SAR-SFs, Broker shall notify
Pershing’s Anti-Money Laundering Compliance Officer (unless such notification is
prohibited by law) and cooperate with Pershing as Pershing may deem appropriate.
Broker will provide Pershing with copies of all reports and other communications
with respect to accounts held at Pershing that Broker files with the Treasury
Department, the IRS, the U.S. Customs Service, or any regulatory body or
organization relating to the reporting of currency transactions, the transfer of
currency or monetary instruments into or outside of the United States, or in
regard to any suspicious activity, including, but not limited to, CTRs, CMIRs
and SAR-SFs, unless the provision of such reports or communications is
prohibited by law.

 

8.3.3. Reports by Pershing. Pershing has the obligation and reserves the right
to make and file such suspicious activity or other reports as listed in
Paragraph 8.3.2 when it deems it necessary or appropriate; and Broker recognizes
that when Pershing does so, Pershing does not thereby assume any responsibility
for making and filing reports on behalf of Broker or relieve Broker of its own
responsibility for making and filing reports as necessary under U.S. or other
laws and regulations. Pershing will provide Broker a copy of any such report
that relates to an account of the Broker or a customer of the Broker, unless
prohibited by law from doing so.

 

8.3.4. Restrictions and Conditions on Certain Accounts. Broker hereby agrees and
acknowledges that it is obligated to comply with restrictions and conditions on
opening and accepting certain accounts, including but not limited to, the
following:

 

a. Know Your Customer and Government List Obligations, Including OFAC. At the
time of the opening of any new account, Broker must obtain sufficient
information (but no less than the minimum required under Section 326 of the USA
PATRIOT Act) from its customer in order to reasonably identify and verify the
identity of the client and the source of the client’s funds. Broker also must
satisfy itself that opening the account would not violate the provisions of
various Executive Orders and regulations administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or be subject to other
restriction based on such relevant government lists as may be published from
time to time. Broker will promptly inform Pershing of the existence of any
account subject to an OFAC or government list restriction. Pershing uses
interdiction software and will provide such relevant information as may from
time to time be available to assist Broker in detecting possible OFAC and
government list violations.

 

b. Non-Resident Alien Accounts Carried Directly or Through an Investment
Advisor. For any account opened for a non-resident alien, Broker shall record
the customer’s passport number and obtain a copy of the government document used
to verify the individual’s identity at the time the account is opened. Broker
shall also obtain a copy of a passport or other governmental identification for
any of the following: the grantor/settlor of a foreign trust; and any beneficial
owner of an offshore corporate account if: (1) the account is a personal holding
company or private investment company; or (2) the beneficial owner of the entity
which maintains the account holds more than a 10% interest in the entity. Broker

 

9

--------------------------------------------------------------------------------

 

shall not open any introduced account for a personal holding company or private
investment company if one or more beneficial owners are U.S. persons. With
respect to those accounts involving registered investment advisers, Broker shall
obtain, record and verify information as outlined above about the adviser’s
customer, including ascertaining the identity of each beneficial owner, of any
such account prior to opening the account unless Broker has ascertained that the
investment adviser meets the exception set forth in SEC No Action letter dated
February 13, 2004 relating to reliance on investment advisers or other SEC
guidance applies.

 

c. Restrictions on Numbered Accounts. Broker will not establish or maintain
specially coded or numbered accounts.

 

d. Source and Use of Funds. Broker will use reasonable efforts to ascertain that
the source of a customer’s funds are purportedly from customer, the customer is
not engaged in unlawful activities, the assets being invested have been
legitimately obtained, and any disbursements to a customer or third party are
for legitimate purposes.

 

e. Transaction Reports and Transaction Monitoring Systems. In order to detect
suspicious activity, Broker shall utilize the transaction reports and
transaction monitoring systems provided by Pershing or shall otherwise perform
its own transaction monitoring in order to detect suspicious activity.

 

f. CIP. In order to induce reasonable reliance by Pershing on Broker with
respect to Broker’s customer identification program (“CIP”), Broker represents
and warrants: (1) it has a written CIP consistent with Section 326 of the USA
PATRIOT Act and the rules thereunder; (2) it is subject to a rule implementing
31 U.S.C. 5318(h); (3) it is regulated by a Federal functional regulator as that
term is defined under 31.C.F.R. § 103.120(a)(2); and (4) it will certify
annually to Pershing that it has implemented an anti-money laundering program
and will perform the requirements set forth in Broker’s written CIP.

 

g. Shell Bank Accounts, Foreign Bank Accounts, and Private Banking Accounts.
Broker, working in conjunction with Pershing, shall implement the provisions of
sections 312, 313, and 319 of the USA PATRIOT Act as set forth in Informational
Bulletins disseminated by Pershing from time to time. Copies of all
certifications obtained by Broker shall be forwarded to Pershing.

 

8.3.5 Pershing’s Responsibilities:

 

a. Anti-Money Laundering Obligations. Pershing hereby agrees and acknowledges
that it is obligated to comply with anti-money laundering laws and regulations,
including any future obligations that may be imposed on Pershing, and that it is
responsible to combat money laundering and terrorist financing. Pershing shall
(1) make available to Broker such information as it may from time to time
recognize as potentially useful through use of Pershing’s various interdiction
monitoring tools to assist Broker in detecting possible money laundering and
terrorist financing schemes, and (2) conduct various manual and systematic
screenings to assist Broker in order to detect suspicious activity and OFAC and
other government list violations. The actual systems and tools used for these
purposes may vary from time to time, at Pershing’s discretion.

 

b. Anti-Money Laundering Program. Pershing has established and shall continue to
maintain an anti-money laundering compliance program in accordance with § 352 of
the USA PATRIOT Act as well as NYSE and FINRA rules. Pershing further represents
and warrants: (1) it has written anti-money laundering policies and procedures
including procedures to identify and report suspicious activity; (2) it has a
designated Anti-Money Laundering Compliance Officer (whose identity has been
made known to Broker and the FINRA and FINRA); (3) it provides continuous
anti-money laundering training to its employees; and (4) its anti-money
laundering program is independently audited on an annual basis.

 

10

--------------------------------------------------------------------------------


 

c. Transaction Reports. Pershing shall provide Broker with anti-money laundering
and other activity reports that can be used to detect suspicious activity in
order to assist Broker to meet its obligations. Pershing will offer training in
the use of such reports. Pershing will also, upon request, provide Broker with
relevant information in Pershing’s possession that the Broker needs in order to
file various required reports, including Forms CTR, CMIR, and SAR-SF and will
provide such further assistance as may be required in the filing of such
reports.

 

d. Transaction Monitoring Systems. Pershing shall make available to Broker
various information pertinent to Broker’s anti-money laundering efforts,
including certain systematic transaction monitoring tools such as The Rules
EngineTM anti-money laundering rules. Pershing will provide training in the use
of such system to assist Broker in detecting suspicious activity and in
screening electronic customer account data stored by Pershing on behalf of
Broker against various databases through third-party service providers, for
purposes of detecting names of OFAC prohibited individuals, entities in
countries and other adverse information about the customer (“negative
verification”).

 

e. Notification if Pershing Detects Suspicious Activity. Through its trained
employees and the use of automated systems, Pershing will review for (including,
but not limited to, the items set forth in f through j below) and may detect
suspicious activity utilizing a risk-based approach. Pershing’s review does not
relieve Broker of its own responsibilities to review for suspicious activity
which may involve the use of reports and systems listed in c and d above. In
such circumstances when Pershing detects suspicious activity, Pershing will
contact Broker about the transaction for purposes of sharing information about
the transaction, unless Pershing believes that Broker itself may be engaged in
suspicious activity or Pershing would be prohibited by law from sharing with
Broker information about the suspicious transaction. Nothing in this Paragraph
shall be read to prohibit Pershing from filing its own suspicious activity and
other reports, as it believes necessary or appropriate. Broker shall take such
steps as Pershing may reasonably request in connection with any potential
suspicious activity in an account, including closing the account.

 

f. Incoming FedWires. For all incoming federal fund wires (“FedWires”), Pershing
shall initially check relevant information, including the remitter’s name,
address, and account number, and the originating bank’s name and address (to the
extent provided on an incoming wire) to detect possible OFAC restrictions.

 

g. Outgoing FedWires for Third Parties. Requests for third-party wires are
processed by Pershing on an exception basis using a risk-based approach. When
allowed, for outgoing FedWires ordered to the delivery of a person or entity
other than the account holder, Pershing shall review relevant information,
including the payee’s name, address, and account number, and the recipient
bank’s name and address, to detect possible violations of OFAC restrictions.

 

h. Incoming Securities. For securities received, Pershing shall review the names
of the specified holder of the security to detect possible violations of OFAC
restrictions in those circumstances when the registration on the security
received is different than the name on the account into which the securities are
deposited.

 

i. Outgoing Securities for Third Parties. For outgoing securities to third
parties, Pershing shall check the names and addresses of the third party to whom
the security is to be delivered to detect possible violations of OFAC
restrictions.

 

j. Systematic Daily Screening, Government Lists Including OFAC. On a daily
basis, Pershing shall compare all new accounts opened on its systems and all
substantial changes made to account data resident on its systems to determine if
any such new or changed account may be subject to an OFAC or other designated
government list. In addition, Pershing shall compare its existing customer
database to added restrictions as may be published by the Federal Government
from time to time. Further, periodically

 

11

--------------------------------------------------------------------------------


 

Pershing shall compare its existing customer database to the existing OFAC
government lists. In the event that Pershing’s comparisons indicate that an
account may be subject to an OFAC or government list restriction, Pershing will
notify Broker if it believes there is a match. Broker shall cooperate fully with
Pershing to determine whether, in fact, the account is subject to any such
restriction. Broker will cooperate with Pershing in implementing any such action
as may be determined by Pershing to be necessary or appropriate. Broker
acknowledges that Pershing may rely on a third-party vendor to provide current
OFAC and other government restricted list data, and Pershing shall not be held
liable for any errors or omissions caused by such third-party vendor.

 

k. Funds Transfer Rule and Travel Rule. Pershing represents it has systems
designed to comply with the electronic transfer of funds rules, specifically the
“Funds Transfer Rule” and the “Travel Rule,” 31 C.F.R. 103.33(f) and (g), when
processing disbursements on behalf of Broker. Pershing shall comply with these
rules based on information provided by Broker.

 

8.3.6 Bulletins and Other Informational Memoranda. Pershing shall from time to
time issue Bulletins or other informational memoranda to Broker setting forth
Pershing’s policies and procedures regarding anti-money laundering and terrorist
financing. Pershing agrees to give Broker written notice of any changes in such
policies and procedures prior to their effectiveness and Broker agrees to become
familiar with such Bulletins and informational memoranda and to abide by them.

 

8.3.7 Cooperation. Consistent with Section 314(b) of the USA PATRIOT Act and
this Agreement, Broker and Pershing shall cooperate with each other and exchange
information to assist each other in detecting money laundering and terrorist
financing. Broker and Pershing shall each submit to FinCEN the notice set forth
in 31 CFR Part 103.110(b)(2) and shall renew such notice each year. Each
instance of information sharing shall constitute a confirmation by Broker to
Pershing and by Pershing to Broker that the requisite notice has been filed.
Pershing and Broker agree to consult with each other from time to time on each
other’s anti-money laundering responsibilities.

 

8.3.8 No Party to Cause Violation by the Other. Neither Pershing nor Broker
shall knowingly take any action to cause the other party to be in violation of
any anti-money laundering laws or regulations.

 

9.0 RECEIPT AND DELIVERY OF FUNDS AND SECURITIES

 

9.1 Receipt and Delivery of Funds and Securities.

 

9.1.1 Cashiering Functions. Pershing shall perform cashiering functions for
accounts introduced by Broker. These functions shall include receipt, delivery
and transfer of securities; receipt and payment of funds owed by or to
customers; and provision of custody for securities and funds; the handling of
margin accounts; the receipt and distribution of dividends and other
distributions; and the processing of exchange offers, rights offerings,
warrants, tender offers and redemptions. Broker shall provide Pershing with the
data and documents that are reasonably necessary or appropriate to permit
Pershing to perform its obligations under this Paragraph, including but not
limited to copies of records documenting receipt of customers’ funds and
securities received directly by Broker. Such data and documents must be
compatible with the requirements of Pershing’s data processing systems. To the
extent Broker is unable to provide data and documents that are compatible with
the requirements of Pershing’s data processing systems, the parties agree to
attempt to resolve in good faith the provision of such information in a mutually
acceptable format.

 

9.1.2 Purchases. Broker shall be responsible for purchases (including
transactions on a “when issued” basis) made for customers until actual and
complete payment has been received by Pershing. Broker shall not introduce
accounts requiring settlement on a “delivery versus payment” or “receive versus
payment”

 

12

--------------------------------------------------------------------------------


 

basis unless such account utilizes the facilities of a securities depository or
qualified vendor as defined in FINRA Rule 387 for all depository eligible
transactions.

 

9.1.3 Sales. Broker shall be responsible for sales (including those on a “when
issued” basis), until Pershing has received, in acceptable form, the securities
involved in the transaction. If Pershing does not receive delivery of securities
in an acceptable form, Pershing may buy-in all or part of the securities.

 

9.1.4 Funds and Securities Received by Broker. Broker shall promptly deposit
with Pershing funds or securities received by Broker from its customers,
together with such information as may be relevant or necessary to enable
Pershing to record such remittances and receipts in the respective customer
accounts.

 

9.1.5 Failure to Settle or Pay. In the event of a failure to timely deposit
required funds or securities, Pershing may take appropriate remedial action.
Without waiving or otherwise limiting its right to take other remedial action,
Pershing may at its option charge interest at rates as agreed in Schedule A
(“Fully Disclosed Pricing Schedule”) to this Agreement. Broker may pass such
charges on to its customers but Broker remains responsible therefor until
actually paid.

 

9.1.6 Check Writing Authority. Pershing may, but is not required to, authorize
certain of Broker’s employees to sign checks to Broker’s customers for amounts
due to, and requested by them, with respect to their accounts. Broker shall
designate, in writing, the names of any employees it wishes to receive the
authorization described in this Paragraph. All checks must be signed by two
employees who have received written authorization from Pershing. No check or
checks totaling more than $100,000 shall be provided to any customer by Broker
on the same business day. All expenses incurred in connection with the issuance
of checks under the authority described in this Paragraph shall be charged to
Broker. Broker remains responsible for the disbursement and delivery of such
checks to its customers. Any lien on the customer’s property granted by the
customer to Broker or Pershing shall extend to any funds which may be segregated
in a separate account in connection with the exercise of the authority described
in this Paragraph. Broker has established, and shall maintain and enforce,
supervisory procedures with respect to the issuance of such instruments as
required by applicable law or regulation.that are satisfactory to Pershing.

 

9.2 Restricted and Control Stock Requirements. Broker shall be responsible for
determining whether any securities held in Broker’s or its customer accounts are
restricted or control securities as defined by applicable laws, rules, or
regulations. Broker is responsible for assuring that orders and other
transactions executed for such securities comply with such laws, rules, and
regulations.

 

9.3 Corporate Action Requests/Soliciting Dealer Agreements. Broker requests and
authorizes Pershing to execute as Broker’s agent-in-fact any and all Soliciting
Dealer Agreements (except as provided in Paragraph 13.8) for corporate actions
involving securities or other interests held by Broker’s customers on the books
of Pershing. Pershing agrees to provide a written advice of the pending
corporate action to Broker at its designated locations. Pershing further agrees
to collect and submit corporate action requests from Broker and submit them to
the soliciting party in accordance with the instructions received from the
soliciting party. Pershing agrees to use commercially reasonable efforts to
communicate corporate action information to Broker and, where applicable,
Broker’s customers, but shall not be liable for a) any delays in the
communication of corporate action information or b) delays in the transmission
of collected corporate action requests to the soliciting party unless caused by
Pershing’s negligence. All fees received from the soliciting party will be
credited to Broker. In consideration of providing this service to Broker, Broker
agrees to indemnify and hold harmless Pershing, its affiliates, officers, agents
and employees from all claims, suits, investigations, damages and defense costs
(including reasonable attorney’s fees) that arise in connection with this
Paragraph, except to the extent that such claims, suits, investigations, damages
and defense costs result from the negligence of Pershing, its affiliates,
officers, agents and/or employees..

 

13

--------------------------------------------------------------------------------


 

10.0 SAFEGUARDING OF FUNDS AND SECURITIES

 

Except as otherwise provided in this Agreement, Pershing shall be responsible
for the safekeeping of all money and securities received by it pursuant to this
Agreement. However, Pershing will not be responsible for any funds or securities
delivered by a customer to Broker until such funds or securities are actually
received by Pershing or deposited in bank accounts maintained by Pershing.

 

2      CONFIRMATIONS AND STATEMENTS

 

11.1 Preparation and Transmission of Confirmations and Statements. Pershing
shall prepare confirmations and summary periodic statements and shall, to the
extent required by the Rules, transmit them to customers and Broker in a timely
fashion except to the extent the parties agree in writing that Broker may
transmit confirmations to customers. Confirmations and statements shall be
prepared on forms disclosing that the account is carried on a fully-disclosed
basis for the Broker in accordance with applicable rules, regulations, and
interpretations. Broker will have the ultimate responsibility for compliance
with the prospectus delivery requirements of the Securities Act of 1933, as
amended, regardless of its retention of a prospectus fulfillment service
(including as may be provided by Pershing) to perform delivery of same.

 

11.2 Examination and Notification of Errors. Broker shall examine all
confirmations, statements, and other reports in whatever medium provided to
Broker by Pershing; provided however that if Broker is unable to examine such
reports in the provided medium, Broker and Pershing shall attempt to resolve the
issue in good faith . Broker must notify Pershing of any error claimed by Broker
in any account; as to purchase and sales transactions prior to settlement date
and as to all other transactions within the time in which Pershing is able to,
without violating applicable law, reverse the transaction. If Broker fails to do
so, Broker shall be deemed to have waived its right to make any claim against
Pershing with respect to such error.

 

12.0        ACCEPTANCE AND EXECUTION OF TRANSACTIONS

 

12.1 Responsibility to Accept or Reject Trades. Pershing shall execute
transactions in customers’ accounts and release or deposit money or securities
to or for accounts only upon Broker’s instructions. Pershing reserves the right
to accept written or oral transaction orders from Broker’s customers in
circumstances where it determines that either (i) the customers are unable to
execute those transactions through Broker or (ii) Pershing is required to do so
by applicable or relevant law. Notwithstanding any instructions to the contrary,
Pershing may, after notifying Broker orally or in writing: (i) refuse to confirm
a transaction or cancel a confirmation; (ii) reject a delivery or receipt of
securities or money; (iii) refuse to clear a trade executed by Broker; or
(iv) refuse to execute a trade for the account of a customer or Broker.

 

12.2 Responsibility for Errors in Execution. Broker shall be responsible for
transmission to Pershing of all orders and for any errors in the Broker’s
recording or transmission of such orders.

 

12.3 Best Execution. In accordance with the Rules, Pershing will provide best
execution on all transactions routed to the desk of Pershing or of a Pershing
affiliate.

 

13.0        OTHER OBLIGATIONS AND RESPONSIBILITIES OF BROKER

 

13.1 Disciplinary Action, Suspension, or Restriction. If Broker or any of the
Broker Executives becomes subject to disciplinary action, suspension, or
restriction by a federal or state agency, stock

 

14

--------------------------------------------------------------------------------


 

exchange, or regulatory or self-regulatory organization having jurisdiction over
Broker or Broker’s securities or commodities business, Broker shall give notice
to Pershing promptly in writing, and provide Pershing a copy of any decision
relating to such action, suspension, or restriction, unless such notice is
prohibited by law. Pershing may take any action it reasonably deems to be
necessary (i) to assure that it will continue to comply with all applicable
legal, regulatory, and self-regulatory requirements, notwithstanding such
action, suspension, or restriction; and (ii) to comply with any requests,
directives, or demands made upon Pershing by any such federal or state agency,
stock exchange, or regulatory or self-regulatory organization. Notwithstanding
the foregoing, Broker need not notify Pershing of “minor rule violations” (as
that term is defined in connection with Form U-5) of Broker or Broker
Executives.

 

13.3 Provision of Financial Information. Broker shall furnish Pershing copies of
FOCUS Reports, audited annual financial statements for the current fiscal year,
the executed Forms X-17a-5 (Parts I and IIA) filed with the SEC, any material
amendments to Broker’s Form BD, and any other material regulatory or financial
reports Pershing may from time to time reasonably require, unless prohibited by
law. Broker shall provide such reports to Pershing at the time Broker files such
reports with its primary examining authority, or promptly thereafter..

 

13.4 Executing Brokers. If Broker wishes to act as an “Executing Broker” as such
term is understood in that certain letter dated January 25, 1994, from the
Division of Market Regulation of the SEC, as the same may be amended, modified
or supplemented from time to time (the “No-Action Letter”), then all terms
herein shall have the same meaning as ascribed thereto either in the Agreement
or in the No-Action Letter as the sense thereof shall require. Broker may, from
time to time, execute trades (either directly or through Pershing) for Prime
Brokerage Accounts in compliance with the requirements of the No-Action Letter.
(The No-Action Letter requires, inter alia, that a contract be executed between
Pershing and Prime Broker, and between Broker and Prime Brokerage Customer prior
to the transaction of any business hereunder.) Broker shall promptly notify
Pershing, but in no event later than 5:00 p.m. New York time, of trade date in a
mutually acceptable fashion, of such trades in sufficient detail for Pershing to
be able to report and transfer any trade executed by Broker on behalf of a Prime
Brokerage Account to the relevant Prime Broker. Broker understands and agrees
that if Prime Broker shall disaffirm or “dk” any trade executed by Broker on
behalf of a Prime Brokerage Account, Broker shall open an account for such Prime
Brokerage Account in its range of accounts and shall transfer or deliver the
trade to such account at the risk and expense of Broker to the same extent as
for any account introduced by Broker pursuant to this Agreement. Broker
understands and agrees that all Prime Brokerage Accounts shall be conducted in
accordance with the requirements of the No-Action Letter and any relevant
agreement between Broker and a Prime Brokerage Customer or between Pershing and
relevant Prime Broker. Broker further agrees to supply Pershing with such
documents, papers and things, which from time to time are reasonably required by
Pershing to carry out the intention of this Paragraph. Broker agrees that it
shall know its customer, obtain appropriate documentation, including new account
form, conduct its own credit check and determine the availability of shares as
required for processing of any short sales. Broker shall maintain facilities to
clear any disaffirmed trades.

 

13.5 Protection of Intellectual Property. Each party shall use all reasonable
efforts to preserve and protect the other party’s and its affiliates’ patent,
trade secret, copyright and other proprietary rights in such party’s or its
affiliates’ products, services, trademarks and tradenames, at least to the same
extent used by the party to preserve and protect its own proprietary data or
information and to notify the other party of any action by any third party known
by such party to constitute an infringement of the other party’s or any of its
affiliates’ proprietary rights and to cooperate with such party in protecting
such rights. Without limiting the foregoing, and subject to the permission
required by Paragraph 22 hereof, Broker shall note Pershing’s or its affiliates’
patent, trade secret, copyrights, trademarks and trade names when Broker makes
reference to or distributes products or services provided by Pershing or its
affiliates, as applicable.

 

15

--------------------------------------------------------------------------------


 

13.6 Currency Fluctuation. If Broker directs Pershing to enter into any
transaction to be effected on any securities exchange or in any market on which
transactions are settled in a foreign currency, (i) any profit or loss arising
as a result of a fluctuation in the rate of exchange between such currency and
the United States Dollar shall be entirely for Broker’s account and risk,
(ii) all initial and maintenance margin deposits required or requested by
Pershing shall be in the currency required by the applicable marketplace or
clearing agency in such amounts as Pershing in its sole discretion may require,
and (iii) Pershing is authorized to convert funds in the Account into and from
such foreign currency at rates of exchange prevailing at the banking or other
institutions (including affiliated financial institutions including The Bank of
New York with which Pershing normally does business.)

 

13.7 Execution Away from Pershing. Broker may place for execution with firms
other than Pershing orders for its customers’ accounts. Pershing will have no
responsibility for the transmission or execution of any such orders, and Broker
agrees to assume full responsibility for resolving any disputes and for bearing
any losses resulting from transactions with firms with which Broker executes,
giving up Pershing for clearance. Broker also agrees that, with respect to any
such orders, it will report executions promptly to Pershing for clearance in
accordance with Pershing’s procedures.

 

13.8 Mutual Fund Shares. Broker shall be responsible for obtaining and executing
dealer agreements with any principal underwriter for mutual funds from which
Broker seeks to purchase mutual fund shares for its Customers’ accounts. Broker
shall provide copies of such agreements to Pershing upon Pershing’s request.

 

14.0        OTHER OBLIGATIONS AND RESPONSIBILITIES OF PERSHING

 

14.1 Use of Third-Party Services. Pershing may, at its reasonable option, and
consistent with common industry practice, retain one or more independent data
processing or other service bureaus to perform functions (including, but not
limited to, pricing services or proxy mailing services) assigned to Pershing
under this Agreement.

 

14.2 Tax Withholding. Broker hereby agrees to take necessary measures to comply
with the income tax withholding requirements of Section 3406 and Sections 1441
through 1446 (the nonresident alien withholding requirements) of the Internal
Revenue Code of 1986, as amended (“IRC”) with respect to its customer accounts.
Broker agrees to furnish to Pershing any tax information, e.g., taxpayer
identification numbers and certifications provided by the customer on IRS Forms
W-8, W-8BEN, W-8IMY, W-8EXP, W-8ECI, W-9, or any acceptable substitute in its
possession relating to each customer account transferred to Pershing and to each
future customer account opened. Broker acknowledges that Pershing will rely on
such information for purposes of determining Pershing’s obligation to withhold
federal income tax pursuant to Sections 1441 through 1446 and 3406 of the
Internal Revenue code. Broker hereby authorizes Pershing to employ any
procedures permitted under applicable law or regulation to achieve compliance
with its withholding obligations under federal income tax law.

 

14.3 Retirement Account Distributions. For retirement accounts for which
Pershing makes designated distributions pursuant to Section 3405 of the IRC or
any successor provision thereto, Broker shall (1) obtain customer authorization
to execute Form W-4P (or an acceptable substitute) on behalf of such customer,
and (2) electronically provide such Form W-4P or a copy thereof to Pershing.

 

15.0        ORDER AUDIT TRAIL SYSTEM (OATS)

 

Pursuant to FINRA Rules 6950 through 6957 (Order Audit Trail System (“OATS”)
Rules) and the OATS Reporting Technical Specifications, it is hereby agreed
between Broker and Pershing that Pershing shall synchronize Pershing system
clocks in accordance with the National Institute of Standards

 

16

--------------------------------------------------------------------------------


 

and Technology clock and periodically monitor such clocks for performance within
any deviation time frame tolerance level permitted by the OATS Rules.

 

Unless otherwise directed in writing by Broker, Pershing will record and
transmit to the FINRA, on Broker’s behalf, all order information that is
required to be recorded pursuant to the OATS Rules and the OATS Technical
Specifications (including any modifications thereto) (the “Order Information”)
for orders entered on or linked to Pershing’s proprietary electronic order entry
systems (including Trade Order Processing System, BrokerView Order Entry,
BrokerView Direct Order, NetExchange ProTM, NetExchange ClientTM, Telexchange
ProTM, and Telexchange ClientTM and any other electronic order entry system as
Pershing may develop and implement from time to time) (collectively “the
Front-End Products”) and routed to a market using Pershing’s routing routine.
Pershing will also record and transmit to the FINRA information that is received
via the Front-End Products by Pershing in connection with modification or
cancellation of any Order Information previously entered into the system.

 

Unless specifically agreed to in writing, Pershing will not capture information
or transmit Order Information for orders that are not entered on the Front-End
Products or called in for execution or where Pershing does not determine the
order routing routine.

 

For trades not entered on Front-End Products, Broker is responsible for
providing information necessary for Pershing to report on Broker’s behalf.
Broker agrees that Pershing may pass any out-ofpocket costs associated with
development and/or maintenance of this system on to Broker.

 

Broker acknowledges and agrees that Pershing shall not be responsible for any
Order Information that is not received by Pershing.

 

Pershing shall be responsible for repairing any rejections of OATS data it
receives or is made aware of for data Pershing previously reported to the OATS
reporting authorities. Broker agrees to notify Pershing of any rejection of OATS
data that it receives or is made aware of for data previously reported to the
OATS reporting authorities by Pershing.

 

Notwithstanding the foregoing, nothing contained herein shall relieve Broker of
its reporting obligations under paragraph (c)(3) of OATS Rule 6955.

 

16.0 TRANSMISSION OF ORDERS TO PERSHING AS PRIME BROKER

 

16.1 General Broker Functions. Broker may, from time to time, collect and
transmit to Pershing orders and other instructions to Pershing from Broker’s
prime brokerage customers (“Prime Brokerage Orders”) and provide Pershing with
such reports, data and services as Pershing requires in order to act as prime
broker with respect to such Prime Brokerage Orders, consistent with the SEC
No-Action Letter dated January 25, 1994 (“No-Action Letter”) and applicable
rules and regulations.

 

16.2 Trading Activity Functions. Broker shall perform the following functions as
introducing firm for its prime brokerage customers:

 

a.              Report all trading activity for the accounts of Broker’s prime
brokerage customers (whether executing with Pershing or away) to Pershing via
iPartner, NetExchange Advisor (or other agreed upon method) on trade date by a
time to be determined by Pershing and Broker from time to time.

 

b.              Assure that access to iPartner is limited to authorized persons
only.

 

c.               Accept, via electronic mail (or telephone) on T+1, information
regarding all trade breaks and respond to the Investment Management Services
(“PIMS”) group of Pershing regarding resolution of such trade breaks by 12:00
noon (NYC time) on T+1.

 

17

--------------------------------------------------------------------------------

 

d.              Obtain pre-approval from Pershing for any short sales directed
by Broker’s prime brokerage customers.

 

e.               Provide all information to Pershing related to the eligibility
of any of Broker’s customers to receive or to continue to receive prime
brokerage services.

 

16.3 Other Prime Brokerage Functions. Broker shall perform the following
additional functions as introducing firm for its prime brokerage customers:

 

a.              Obtain and deliver to Pershing an executed Prime Brokerage
Client Agreement in substantially the form provided by Pershing to Broker, for
each prime brokerage customer of Broker.

 

b.              Obtain and deliver to Pershing an executed Prime Brokerage
Investment Advisor Agreement in substantially the form provided by Pershing to
Broker, for any investment advisor with discretion over an account of a prime
brokerage customer of Broker (the “Investment Advisor”).

 

c.               Deliver to Pershing for acceptance or rejection the name of,
and any information requested by Pershing regarding, each Executing Broker that
Broker proposes to utilize to execute prime brokerage trades. Broker
acknowledges that Pershing does not select any Executing Broker, and makes no
representation regarding the financial condition or ability of any Executing
Broker.

 

d.              Obtain and deliver to PIMS an executed Schedule A for each prime
brokerage agreement between Pershing (as Prime Broker) and each Executing Broker
accepted by Pershing, showing each prime brokerage customer of Broker for whose
Account Prime Brokerage Orders will be placed and, thereafter, deliver to PIMS
executed Forms 1 to Schedule A to reflect additions and deletions of prime
brokerage customers as appropriate.

 

e.               Perform any other functions reasonably requested by Pershing to
facilitate Pershing’s performance of the prime brokerage services hereunder and
as contemplated by the No-Action Letter.

 

16.4 Broker Acknowledgements Regarding Prime Brokerage. Broker acknowledges that
Pershing may disaffirm or DK transactions of any prime brokerage customers of
Broker. Broker will be responsible for resolving all unmatched items, and
advising PIMS of their status in a timely manner. Broker acknowledges that PIMS
shall monitor the net equity of accounts of Broker’s prime brokerage customers
carried by Pershing, and shall notify Broker who in turn shall notify the
relevant prime brokerage customers on Broker’s letterhead whenever such
customers’ net equity falls below the minimum required by Pershing. If an
account falls below the minimum net equity set by Pershing, the account will not
be permitted to place any further Prime Brokerage Orders until the net equity is
increased to the level required by Pershing. Broker agrees to provide access to
its personnel and records, and submits to the supervision of Pershing for the
purpose of complying with Pershing’s obligations as Prime Broker under the
No-Action Letter and applicable laws, rules and regulations in relation to the
provision of the prime brokerage services.

 

16.5 Compensation. In consideration of Pershing acting as Prime Broker, Broker
agrees to pay the amounts set forth in Schedule A hereto.

 

16.6 Limitation of Liability. Except as otherwise provided in Section 18 of this
Agreement, Broker acknowledges and agrees that:

 

a.              Pershing accepts no responsibility for the Prime Brokerage
Orders received from the Broker via iPartner (or other agreed upon method)
except in the event of gross negligence or willful misconduct by Pershing or its
employees.

 

b.              Pershing accepts no responsibility and disclaims all liability
for any communication

 

 

18

--------------------------------------------------------------------------------


 

linkage failure associated with the transmittal of Prime Brokerage Orders except
in the event of gross negligence or willful misconduct by Pershing or its
employees.

 

c.               Pershing is not responsible for fraudulent or unauthorized
access to iPartner that may cause any loss, damage or liability to Broker,
Pershing, Broker’s prime brokerage customers, or a third party.

 

d.              Any notice by Pershing hereunder or as required to perform prime
brokerage services to prime brokerage customers of Broker shall be made to
Broker, whether on Broker’s behalf or on behalf of such customers. Any notice
made to Broker shall be deemed to be made to, or done for, Broker’s prime
brokerage customers, as applicable. Broker shall be responsible for all
communication with Broker’s prime brokerage customers regarding all services to
be performed hereunder. Pershing is not responsible for communication failure
between Broker and Broker’s prime brokerage customers.

 

e.               In connection with this Paragraph 16.6, Pershing disclaims
liability not only for direct damages to the Broker, Pershing, Broker’s prime
brokerage customers or a third party, but in addition disclaims any and all
liability for special, indirect or consequential or incidental damages whether
in tort or in contract even if Pershing has been advised of the possibility of
such damage except in the event of gross negligence or willful misconduct by
Pershing or its employees.

 

16.7 No Joint Venture. Nothing contained in the Agreement (i) shall constitute
Pershing and Broker as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) shall be
construed to impose any liability as such on any of them or (iii) shall be
deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.

 

16.8 Representations and Warranties. In addition to, and no way in limitation
of, Broker’s representations and warranties as contained elsewhere in this
Agreement, Broker represents and warrants that:

 

a.              Broker has been duly appointed and authorized by Broker’s prime
brokerage customers to transmit Prime Brokerage Orders to Pershing.

 

b.              All Broker’s customers whose accounts will participate in prime
brokerage activities have been advised, via client agreements or otherwise, that
their accounts will engage in prime brokerage activities, Pershing will act as
Prime Broker for their accounts, and said customers or the Investment Advisor
thereof may place orders for the execution of trades for their accounts at
Executing Brokers, all in conformity with applicable provisions of the No-Action
Letter.

 

17.0        DAMAGES

 

As between the parties, neither party shall be liable for special, indirect,
incidental, consequential or punitive damages, whether such damages are incurred
or experienced as a result of entering into or relying on this Agreement or
otherwise, even if the parties have been advised of the possibility of such
damages. Broker and Pershing each agree not to assert any claim for punitive
damages against the other.

 

19

--------------------------------------------------------------------------------


 

18.0 LIABILITY

 

18.1 Liability of Pershing

 

18.1.1 Disclaimer of Warranties. Broker expressly agrees that Broker’s use of
Pershing’s Services, including the Systems as defined by Paragraph 30.1 and
software products as defined herein, is at Broker’s sole risk. Except as
otherwise provided in this Agreement, neither Pershing nor any of its directors,
officers, employees, agents, contractors, affiliates, information providers,
licensors, or other suppliers providing data, information, services or software,
including but not limited to the FINRA, warrants that the services will be
uninterrupted or error free; nor do any of them make any warranty as to the
results that may be obtained from the use of the services or as to the
timeliness, sequence, accuracy, completeness, reliability or content of any
data, information, services, or transactions provided and Pershing shall not be
responsible for any losses liabilities or damages caused by the acts or
omissions of those third party agents, contractors, information providers or
other suppliers beyond any amount which Pershing is able to recover pursuant to
its agreement with such entity. Except as specifically set forth in this
Paragraph 18.1, Pershing’s services are provided on an “as is,” “as available”
basis, without warranties of any kind, either express or implied, including,
without limitation, those of merchantability, fitness for a particular purpose,
and non-infringement, other than those warranties which are implied by and
incapable of exclusion, restriction or modification under the laws applicable to
this Agreement.

 

18.1.2 Pershing Indemnification. In addition to any other obligations it may
possess under other provisions of this Agreement, Pershing shall indemnify,
defend, and hold harmless Broker and any controlling person of Broker, from and
against all allegations, claims, demands, proceedings, suits and actions
(“Claims”) and all liabilities, expenses, reasonable attorney’s fees (including
fees and costs incurred in enforcing Broker’s right to indemnification), and
costs in connection therewith arising out of any negligent, reckless, dishonest,
fraudulent, or criminal act or omission on the part of any of Pershing’s
officers or employees or contractor agents performing job typically done by
employees (“Contractor Agents”) with respect to the services provided by
Pershing under this Agreement.

 

18.1.3 Right to Compete. Nothing in this Agreement shall be deemed to restrict
in any way the right of either party or any affiliate to compete with the other
party in any or all aspects of the other party’s business.

 

18.2 Liability of Broker

 

18.2.1 Broker Indemnification. In addition to any other obligations it may
possess under other provisions of this Agreement, Broker shall indemnify, and
hold harmless Pershing, and any controlling person of Pershing, from and against
all allegations, claims, demands, proceedings, suits, and actions (“Claims”) and
all liabilities, expenses, attorney’s fees (including fees and costs incurred in
enforcing Pershing’s right to indemnification), and costs in connection
therewith arising out of one or more of Broker’s or any of its contractor
agent’s or employee’s negligent, dishonest, fraudulent, or criminal act, or
omission including related to the following:

 

18.2.1.1 Failure to Make Payment or Deliver Securities. A check received by
Pershing from a customer shall not constitute payment until it has been paid and
the proceeds are actually received and finally credited to Pershing (without any
subsequent charge back) by its bank.

 

18.2.1.2 Margin Calls. Failure of a customer to meet any initial margin call or
any maintenance call, except that Pershing shall be responsible for the portion
of any such loss or damage that was attributable to Pershing’s failure to give
notification to Broker as required in Paragraph 7.3.2 of this Agreement.

 

20

--------------------------------------------------------------------------------


 

18.2.1.3 Broker’s Failure to Perform. Failure of Broker to perform in a material
respect any duty, obligation, or responsibility with respect to customer
accounts as set forth in this Agreement. Broker’s indemnification obligation
under this Paragraph shall not be affected by the participation of Pershing or
any person controlling it or controlled by it within the meaning of the
Securities Exchange Act of l934, as amended, in any transaction giving rise to
such an obligation, unless such participation constitutes negligence,
recklessness, fraud, or criminal conduct.

 

18.2.1.4 Improper Conduct by Agents. Any negligent, dishonest, fraudulent, or
criminal act or omission on the part of any of Broker’s officers, directors,
employees, or agents.

 

18.2.1.5 Failure of a Customer to Perform Obligations. Any failure by any of
Broker’s customers to perform any commitment or obligation with respect to a
transaction carried by Pershing under this Agreement.

 

18.2.1.6 Customer Claims and Disputes. Except to the extent such claim or
dispute relates to the negligent, reckless, dishonest, fraudulent, or criminal
act or omission on the part of any of Pershing’s officers or employees or
contractor agents, any claim or dispute between Broker and a customer with
respect to services provided under this Agreement, including, but not limited
to, any claim or dispute concerning the validity of a customer order in the form
the order was transmitted to Pershing by Broker and any claim arising in
connection with Pershing’s guarantee of any signature of any customer of Broker
or at the request of Broker.

 

18.2.1.7 Warranties. Any adverse claim with respect to any security delivered or
cleared by Pershing, including a claim of a defect in title with respect to
securities that are alleged to have been forged, counterfeited, raised or
otherwise altered, or if they are alleged to have been lost or stolen. The
parties agree that Pershing shall be deemed to be an intermediary between Broker
and customer and shall be deemed to make no warranties other than as provided in
Section 8-306(3) of the Uniform Commercial Code.

 

18.2.1.8 Default of Third-Party Broker. Any default by a third-party broker with
whom the Broker deals on a principal or agency basis in a transaction either not
executed by Pershing or not cleared by Pershing.

 

18.2.1.9 Check Signing. Any negligence, fraud, malfeasance, or error of any
employee of Broker with respect to the use of the check-signing authority
granted under Paragraph 9.1.6 of this Agreement.

 

18.2.1.10 Prior Self-Clearing Arrangements. Any guarantee, indemnification, or
hold harmless agreement in connection with Broker’s business or customers that
Pershing may provide to the National Securities Clearing Corporation, the
Depository Trust Company, or any other clearing, depository, or self-regulatory
organization with respect to transactions self-cleared by Broker prior to
transfer of such functions to Pershing.

 

18.2.1.11 Breach of Warranty by Broker. Any breach by Broker in a material
respect of any material representation or warranty made by it under this
Agreement.

 

18.2.1.12 Deposit of Checks to Customer Accounts. Any failure to exercise due
diligence in reviewing checks received from customers to ensure that same are in
proper form, or in the issuance of instructions to Pershing regarding the
accounts into which checks are to be deposited.

 

18.2.1.13 Infringement of Intellectual Property Rights. Any act or omission of
Broker, its agents or employees which infringes on any patent, trade secret,
copyright, trademark, or other intellectual property right of Pershing or any
violation of the terms set forth in Paragraph 30 hereof.

 

21

--------------------------------------------------------------------------------


 

18.2.1.14 Misuse of Passwords and Unauthorized Access. The misuse, loss or
unauthorized access to the Systems and Software Products using the
Identification Devices (as that term is defined in Paragraph 30.1 of this
Agreement) provided to Broker or its customers.

 

18.2.2                                                              Defense of
Claims by Broker. Broker will institute defense against any Claims at the sole
expense of Broker and using counsel reasonably acceptable to Pershing. Broker
will keep Pershing informed of the status of the defense of such Claims, and
Broker will not agree to any settlement without consent of Pershing, which
consent will not be unreasonably withheld. Notwithstanding the foregoing,
Pershing will have the right to assume the defense of such Claims at the sole
expense of Broker if (i) Broker has not employed counsel to conduct the defense
of Pershing and (ii) Pershing shall have reasonably concluded that, as between
Pershing and Broker, there may be a conflict of interest requiring separate
counsel or counsel selected is not competent to represent Pershing.

 

18.2.3                                                              Defense of
Claims by Pershing. Pershing will institute defense against any claims against
Broker for Pershing’s actions requiring indemnity under section 18.1.2 at the
sole expense of Pershing and using counsel reasonably acceptable to Broker.
(i) If Pershing has not employed counsel to conduct the defense of Broker and
(ii) Broker shall have reasonably concluded that, as between Broker and
Pershing, there may be a conflict of interest requiring separate counsel or
counsel selected is not competent to represent Broker.

 

19.0 FEES AND SETTLEMENTS FOR SECURITIES TRANSACTIONS

 

19.1 Commissions. Pershing shall charge each of Broker’s customers the
commission, markup, and any other charge or expense that Broker instructs it to
charge for each transaction. If instructions are not received with respect to a
transaction in the time period required by Pershing to implement those
instructions, Pershing shall charge the customer the commission, markup, or
other charge or expense prescribed in the basic commission schedule delivered to
Pershing by Broker. This basic schedule may be amended from time to time by
Broker by written instructions delivered to Pershing. Pershing shall only be
required to implement such amendments to the basic schedule to the extent such
amendments are within the capabilities of Pershing’s data processing and
operations systems and only within such reasonable time limitations as Pershing
may deem necessary to avoid disruption of its normal operating capabilities.

 

19.2 Miscellaneous Charges. Broker agrees to pay Pershing the fees and charges
described in Schedule A hereto. Notwithstanding the foregoing, Broker may
instruct Pershing to pass through such fees to Broker’s customers.

 

19.3 Fees for Clearing Services. As compensation for services provided pursuant
to this Agreement, Pershing shall deduct from the commissions, mark-up,
mark-down, or fees charged Broker’s customers the amounts set forth in the
fully-disclosed pricing schedule attached hereto as Schedule A.

 

20.0 DEPOSIT ACCOUNT

 

20.1 Establishment of Deposit Account. To further assure Broker’s performance of
its obligations under this Agreement, including but not limited to its
indemnification obligations under Paragraph 18, Broker shall, on or before the
execution of this Agreement, establish an account at Pershing to be designated
as the Broker’s Deposit Account (the “Deposit Account”). The Deposit Account
shall not represent an ownership interest by Broker in Pershing. The Deposit
Account shall at all times contain cash, securities, or a combination of both,
having a market value of at least the amount set forth in Schedule A. The
securities placed in the Deposit Account shall consist only of direct
obligations issued by or guaranteed as to principal and interest by the United
States Government. In the event of a material

 

22

--------------------------------------------------------------------------------


 

adverse change in the nature and extent of Broker’s business operations,
Pershing may require that an additional amount be deposited promptly in the
Deposit Account upon reasonable prior written notice to Broker. If such a
deposit is not made in the amount specified within a reasonable time period
after Broker’s receipt of notice of the increase, whether or not Broker agrees
that the amount is justified under this Paragraph, Pershing may terminate this
Agreement forthwith.

 

20.2 Pershing’s Right to Offset. If (i) Pershing shall have any claim against
Broker or a customer of Broker which has not been resolved within ten business
days after Pershing presents such claim to Broker; or (ii) if Pershing shall
suffer any loss or incur any expense for which it is finally judicially
determined that it is entitled to be indemnified pursuant to this Agreement, and
Broker shall fail to make such indemnification within ten business days after
being requested to do so, Pershing may deduct the amount of such claim, loss, or
expense from any account of Broker. Pershing may withdraw cash or securities (or
both) having a market value equal to the amount of such claimed deficiency. If
those funds are withdrawn from the Deposit Account, then Broker shall be
obligated to make a prompt deposit in the Deposit Account of cash or securities
sufficient to bring the Deposit Account back to a value of at least the amount
required by Schedule A. Pershing shall give prior written advice to Broker of
all deductions from the Deposit Account made hereunder.

 

20.3 Termination of Deposit Account. Within thirty (30) days of termination of
this Agreement, Pershing shall pay and deliver to Broker, the funds and
securities in the Deposit Account, less any amounts to which it is entitled
under the preceding Paragraph; provided, however, that Pershing may: (i) retain
the Deposit Account for such period of time until transfer of all customer and
proprietary accounts of Broker has been completed and (ii) retain in the Deposit
Account such amount for such period as it deems reasonably appropriate for its
protection from any claim or proceeding of any type, then pending or threatened,
until the final determination of such claim or proceeding is made. If a
threatened claim or proceeding is not resolved or if a legal action or
proceeding is not instituted within a reasonable time after the termination of
this Agreement, any amount retained with respect to such claim, proceeding, or
action shall be paid or delivered to Broker.

 

21.0   PROPRIETARY ACCOUNTS OF INTRODUCING BROKERS AND DEALERS (PAIB)

 

Pershing shall establish a separate reserve account for proprietary assets held
by Broker so that Broker can treat these assets as allowable assets under SEC
Rule 15c3-1. Pershing agrees to perform the required computation on behalf of
Broker in accordance with the following provisions, procedures, and
interpretations set forth in the SEC’s No-Action Letter regarding Proprietary
Accounts of Introducing Brokers and Dealers (PAIB) dated November 3, 1998 (the
“No-Action Letter”):

 

21.1 Pershing will perform a separate computation for PAIB assets (PAIB reserve
computation) of Broker in accordance with the customer reserve computation set
forth in SEC Rule 15c3-3 (customer reserve formula) with the following
modifications:

 

a. Any credit (including a credit applied to reduce a debit) that is included in
the customer reserve formula will not be included as a credit in the PAIB
reserve computation;

 

b. Note E(3) to Rule 15c3-3a, which reduces debit balances by one percent under
the basic method and subparagraph (a)(1)(ii)(A) of Rule 15c3-1, which reduces
debit balances by three percent under the alternative method, will not apply;
and

 

c. Neither Note E(I) to Rule 15c3-3a nor NYSE Interpretation /04 to Item 10 of
Rule 15c3-3a regarding securities concentration charges is applicable to the
PAIB reserve computation.

 

23

--------------------------------------------------------------------------------


 

21.2 PAIB reserve computation will include all the proprietary accounts of
Broker. All PAIB assets will be kept separate and distinct from customer assets
under the customer reserve computation set forth in SEC Rule 15c3-3.

 

21.3 PAIB reserve computation will be prepared within the same time frames as
those prescribed by Rule 15c3-3 for the customer reserve formula.

 

21.4 Pershing will establish and maintain a separate “Special Reserve Account
for the Exclusive Benefit of PAIB Customers” with a bank in conformity with the
standards of Rule 15c3-3(f) (PAIB Reserve Account). Cash and/or qualified
securities as defined in the Rule will be maintained in the PAIB Reserve Account
in an amount equal to the PAIB reserve requirement.

 

21.5 If the PAIB reserve computation results in a deposit requirement, the
requirement can be satisfied to the extent of any excess debit in the customer
reserve formula of the same date. However, a deposit requirement resulting from
the customer reserve formula cannot be satisfied with excess debits from the
PAIB reserve computation.

 

21.6 Within two business days of entering into this Agreement, Broker shall
notify its designated examining authority (“DEA”) in writing that it has entered
into a PAIB agreement with its clearing broker-dealer.

 

21.7 Upon discovery that any deposit made to the PAIB Reserve Account did not
satisfy its deposit requirement, Pershing will immediately notify its DEA and
the SEC by facsimile or telegram. Unless a corrective plan is found to be
acceptable by the SEC and the DEA, Pershing will provide written notification
within five business days of the date of discovery to Broker that PAIB assets
held by Pershing will not be deemed allowable assets for net capital purposes.
The letter will also state that if the Broker wishes to continue to count its
PAIB assets as allowable, it has until the last business day of the month
following the month in which notification was made to transfer all PAIB assets
to another clearing broker. However, if the deposit deficiency is remedied
before that time at which Broker must transfer its PAIB assets to another
clearing broker, the Broker may choose to keep its assets at Pershing.

 

21.8                        To the extent applicable, commissions receivable and
other receivables of Broker from Pershing (excluding clearing deposits) that are
otherwise allowable assets under the net capital rule are not to be included in
the PAIB reserve computation, provided the amounts have been clearly identified
as receivables on the books and records of the Broker and as payables on the
books of Pershing.

 

21.9                        The parties shall adhere to the terms of the
No-Action Letter, including the interpretation set forth therein, in all
respects.

 

22.0   COMMUNICATION

 

22.1 Notice to Customers. Pershing shall, upon the opening of an account
pursuant to Paragraph 5 of this Agreement, mail to each customer a copy of the
notice to customers required by NYSE Rule 382(c).

 

22.2 Customer Complaint Reporting and Customer Notification. Broker authorizes
and instructs Pershing to forward promptly, to the extent required by applicable
law or regulation, any written customer complaint received by Pershing regarding
Broker and/or its associated persons relating to functions and responsibilities
allocated to Broker under this Agreement to a) Broker and b) Broker’s DEA
designated under Section 17 of the Securities and Exchange Act of 1934, as
amended, or, if none, to Broker’s appropriate regulatory agency or authority.
Further, to the extent required by applicable law or regulation, Broker
authorizes Pershing to notify the customer, in writing, that Pershing has
received the complaint, and the complaint has been forwarded to the Broker and
the Broker’s DEA (or, if none, to the appropriate regulatory agency).

 

24

--------------------------------------------------------------------------------


 

22.3 Restriction on Advertising. Except as may be required by law, neither
Pershing nor Broker shall utilize the name of the other in any way without the
other’s prior written consent except to disclose the relationship between the
parties. Neither party shall employ the other’s name in such a manner as to
create the impression that the relationship between them is anything other than
that of clearing broker and introducing broker. Broker shall not hold itself out
as an agent of Pershing or as a subsidiary or company controlled directly or
indirectly by or affiliated with Pershing except as provided in this Paragraph.

 

22.4 Linking Between Sites. Without express written authorization, neither party
may provide or allow an electronic hyperlink directly from its service or site
on the Internet or another site over which that party has control to the service
or site on the Internet of the other party.

 

23.0 TERMINATION OF AGREEMENT

 

This Agreement shall continue until terminated as hereinafter provided:

 

23.1 Termination upon 90-Day Notice. This Agreement may be terminated by either
party without cause upon ninety days prior notice. If either party terminates
the Agreement pursuant to this Paragraph, Pershing shall have the right to
impose reasonable limitations upon Broker’s activities during the period between
the giving of Notice and the transfer of Broker’s accounts.

 

23.2 Termination upon 60-Day Notice. Either party may terminate this Agreement
upon sixty days prior written notice to the other party in the event that:
(i) the other party breached a material provision of this Agreement and such
breach, if curable, shall continue without remedy for a period of 10 days after
written notice from the non-defaulting party is transmitted in accordance with
Section 26 of this Agreement, (ii) any material representation, warranty or
covenant of the other party in this Agreement is false or misleading in any
material respect; (iii) any of Broker Executives, is enjoined, prohibited,
disciplined or suspended as a result of administrative or judicial proceedings,
or proceedings of a self-regulatory organization of which Broker is a member,
from engaging in securities business activities constituting all or material
portions of Broker’s securities business

 

23.3 Immediate Termination. This Agreement may be terminated by Pershing or
Broker immediately in the event that (a) the other party is enjoined, disabled,
suspended, prohibited, or otherwise becomes unable to engage in the securities
business or any part of it by operation of law or as a result of any
administrative or judicial proceeding or action by the SEC, any state securities
law administrator, or any regulatory or self-regulatory organization having
jurisdiction over such party or (b) the other party (i) becomes or is declared
insolvent; (ii) voluntarily files or is the subject of, a petition commencing a
case under any chapter of Title 11 of the United States Code; (iii) makes a
general assignment for the benefit of its creditors; (iv) Pershing is enjoined ,
prohibited or suspended as a result of administrative or judicial proceedings,
or proceedings of a self — regulatory organization of which Pershing is a
member, from engaging in securities business activities constituting all or
material portions of Pershing’s securities business.(vi) files an application or
consents to the appointment of, or there is appointed, any receiver, or a
permanent or interim trustee of that party or any of its subsidiaries, as the
case may be, or all or any portion of its property, including, without
limitation, the appointment or authorization of a trustee, receiver or agent
under applicable law or under a contract to take charge of its property for the
purpose of enforcing a lien against such property or for the purpose of general
administration of such property for the benefit of its creditors; (vii) files a
petition seeking a reorganization of its financial affairs or to take advantage
of any bankruptcy, reorganization, insolvency, readjustment of debt, dissolution
or liquidation law or statute or files an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law
or statute; or (viii) takes any corporate action for the purpose of effecting

 

25

--------------------------------------------------------------------------------


 

any of the foregoing, in each of the foregoing instances, the particular
petition or order is not dismissed within 30 calendar days after such filing..

 

23.4 Conversion of Accounts. In the event that this Agreement is terminated for
any reason, Broker shall arrange for the conversion of Broker’s and its customer
accounts to another clearing broker or to Broker if it becomes self-clearing.
Broker shall give Pershing Notice (the “Conversion Notice”) of: (i) the name of
the broker that will assume responsibility for clearing services for Customers
and Broker; (ii) the date on which such broker will commence providing such
services; (iii) Broker’s undertaking, in form and substance satisfactory to
Pershing, that Broker’s agreement with such clearing broker provides that such
clearing broker will accept on conversion all Broker and customer accounts then
maintained by Pershing; and (iv) the name of an individual or individuals within
new clearing broker’s organization whom Pershing may contact to coordinate the
conversion. The Conversion Notice shall accompany Broker’s notice of termination
given pursuant to this Paragraph. If Broker fails to give Conversion Notice to
Pershing, Pershing may notify Broker’s customers as Pershing deems appropriate
of the termination of this Agreement and may make such arrangements as Pershing
deems appropriate for transfer or delivery of customer and Broker accounts. In
such event, the expense of notifying those customers and making such
arrangements shall be charged to Broker.

 

23.5 Survival. Termination of this Agreement in any manner shall not release
Broker or Pershing from any liability or responsibility with respect to any
representation or warranty or transaction effected on the books of Pershing.

 

[23.6 Termination Fee. Unless otherwise agreed in writing by Broker and
Pershing, if Broker terminates this Agreement pursuant to Paragraph 23.1 above,
or Pershing terminates this Agreement pursuant to Paragraph 23.2 or 23.3 within
the period specified in Schedule A, Broker shall pay to Pershing a termination
fee and will reimburse Pershing for Deconversion Expenses as stated in Schedule
A].

 

23.7 Termination Under S.I.P.A. In the event that Broker is the subject of the
issuance of a protective decree pursuant to the Securities Investor Protection
Act of 1970 (15 U.S.C. § 78aaa-111), Pershing’s claim for payment of a
termination fee under this Agreement shall be subordinate to claims of Broker’s
customers that have been approved by the Trustee appointed by the Securities
Investor Protection Corporation pursuant to the issuance of such protective
decree.

 

24.0 CONFIDENTIALITY

 

24.1 “Confidential Information” of a party shall mean all data and information
submitted to the other party or obtained by the other party in connection with
the services, including information relating to a party’s customers (which
includes, without limitation, Non-Public Personal Information as that term is
defined in Securities and Exchange Commission Regulation S-P), technology,
operations, facilities, consumer markets, products, capacities, systems,
procedures, security practices, research, development, business affairs, ideas,
concepts, innovations, inventions, designs, business methodologies,
improvements, trade secrets, copyrightable subject matter and other proprietary
information.

 

24.2 All Confidential Information relating to a party shall be held in
confidence by the other party to the same extent and in at least the same manner
as such party protects its own confidential or proprietary information. Neither
party shall disclose, publish, release, transfer or otherwise make available
Confidential Information of the other party in any form to, or for the use or
benefit of, any person or entity without the other party’s consent. Each party
shall, however, be permitted to disclose relevant

 

26

--------------------------------------------------------------------------------

 

aspects of the other party’s Confidential Information to its officers, agents,
subcontractors and employees to the extent such disclosure is reasonably
necessary for the performance of its duties and obligations under this Agreement
and such disclosure is not prohibited by Gramm-Leach-Bliley Act of 1999
(“GLBA”), which amends the Securities and Exchange Act of 1934, as it may be
amended from time to time, the regulations promulgated by the Securities and
Exchange Commission thereunder or other applicable law; provided, however, that
such party shall take all reasonable measures to ensure that Confidential
Information of the other party is not disclosed or duplicated in contravention
of the provisions of this Agreement by such officers, agents, subcontractors and
employees. The obligations in this Paragraph shall not restrict any disclosure
by either party pursuant to any applicable law, or by order of any court or
government agency (provided that the disclosing party shall give prompt notice
to the non-disclosing party of such order to the extent such notice is not
prohibited by such order) and shall not apply with respect to information which
(i) is developed by the other party without violating the disclosing party’s
proprietary rights; (ii) is or becomes publicly known (other than through
unauthorized disclosure);

 

(iii) is disclosed by the owner of such information to a third party free of any
obligation of confidentiality; (iv) is already known by such party without an
obligation of confidentiality other than pursuant to this Agreement or any
confidentiality agreements entered into between the parties before the effective
date of this Agreement; or (v) is rightfully received by a party free of any
obligation of confidentiality. If the GLBA, the regulations promulgated by the
Securities and Exchange Commission thereunder or other applicable law now or
hereafter in effect imposes a higher standard of confidentiality to the
Confidential Information, such standard shall prevail over the provisions of
this Paragraph.

 

24.3 Broker acknowledges that the services Pershing provides hereunder involve
Broker access to proprietary technology, trading and other systems, and that
techniques, algorithms and processes contained in such systems constitute trade
secrets and shall be safeguarded by Broker, and that Broker shall exercise
reasonable care to protect Pershing’s interest in such trade secrets. Broker
agrees to make the proprietary nature of such systems known to those of its
consultants, staff, agents or clients who may reasonably be expected to come
into contact with such systems. Broker agrees that any breach of this
confidentiality provision may result in its being liable for damages as provided
by law.

 

24.4 Paragraphs 24.1 through 24.3 shall survive the termination of this
Agreement.

 

25.0 ACTION AGAINST CUSTOMERS BY PERSHING

 

Pershing may, in its sole discretion and at its own expense and, upon written
notice to Broker, institute and prosecute in its name any action or proceeding
against any of Broker’s customers in relation to any controversy or claim
arising out of Pershing’s transactions with Broker or with Broker’s customers.
Nothing contained in this Agreement shall be deemed either (i) to require
Pershing to institute or prosecute such an action or proceeding; or (ii) to
impair or prejudice its right to do so, should it so elect, nor shall the
institution or prosecution of any such action or proceeding relieve Broker of
any liability or responsibility which Broker would otherwise have had under this
Agreement. Broker assigns to Pershing its rights against its customer as
necessary to effectuate the provisions of this Paragraph.

 

26.0 NOTICES

 

Any Notice required or permitted to be given under this Agreement shall be
sufficient only if it is in writing and sent by hand or by certified mail,
return receipt requested, to the parties at the following address:

 

27

--------------------------------------------------------------------------------


 

Broker:

Broadpoint Capital, Inc.

One Penn Plaza, 42d Floor

New York, New York 10119

Attn: Laurence Mascera, Chief Administrative Officer

Cc: General Counsel

Pershing:

Pershing LLC

One Pershing Plaza

Jersey City, NJ 07399

 

Attn:                    Mr. James Crowley, Managing Director

cc:                                Legal Department

 

27.0                        ARBITRATION

 

27.1                        Arbitration Requirement. Any dispute between Broker
and Pershing that cannot be settled shall be taken to arbitration as set forth
in Paragraph 27.3 below.

 

27.2                        ARBITRATION DISCLOSURE.

 

·                                          ARBITRATION IS FINAL AND BINDING ON
THE PARTIES.

·                                          THE PARTIES ARE WAIVING THEIR RIGHT
TO SEEK REMEDIES IN COURT, INCLUDING THE RIGHT TO JURY TRIAL.

·                                          PRE-ARBITRATION DISCOVERY IS
GENERALLY MORE LIMITED THAN AND DIFFERENT FROM COURT PROCEEDINGS.

·                                          THE ARBITRATORS’ AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULINGS BY THE ARBITRATORS IS STRICTLY
LIMITED.

·                                          THE PANEL OF ARBITRATORS WILL
TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE
SECURITIES INDUSTRY.

 

27.3                        ARBITRATION AGREEMENT.

 

ANY CONTROVERSY BETWEEN US ARISING OUT OF YOUR BUSINESS OR THIS AGREEMENT SHALL
BE SUBMITTED TO ARBITRATION CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC.,
OR FINRA DISPUTE RESOLUTION, INC. (OR THEIR SUCCESSOR FIRMS), AND IN ACCORDANCE
WITH THE RULES THEN OBTAINING OF THE SELECTED ORGANIZATION AND SHALL BE
CONDUCTED AS A BROKER TO BROKER OR MEMBER VS MEMBER DISPUTE. ARBITRATION MUST BE
COMMENCED BY SERVICE UPON THE OTHER PARTY OF A WRITTEN DEMAND FOR ARBITRATION OR
A WRITTEN NOTICE OF INTENTION TO ARBITRATE, THEREIN ELECTING THE ARBITRATION
TRIBUNAL.

 

28

--------------------------------------------------------------------------------


 

NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION, NOR
SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS
INITIATED IN COURT A PUTATIVE CLASS ACTION AND WHO IS A MEMBER OF A PUTATIVE
CLASS AND WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY CLAIMS
ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL: (i) THE CLASS CERTIFICATION IS
DENIED; (ii) THE CLASS IS DECERTIFIED; OR (iii) THE CUSTOMER IS EXCLUDED FROM
THE CLASS BY THE COURT. SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE
SHALL NOT CONSTITUTE A WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE
EXTENT STATED HEREIN.

 

28.0 INJUNCTIVE RELIEF

 

In the event of a breach or threatened breach of any of the provisions of this
Agreement a party, or any employee or representative of such party, such party
acknowledges that the other party shall be entitled to seek preliminary and
permanent injunctive relief to enforce the provisions hereof. In addition, both
parties acknowledges that a breach of the terms regarding confidentiality of
information and ownership of the other party’s intellectual property would cause
irreparable and incalculable damage to such party. Nothing herein shall preclude
the parties from pursuing any action or other remedy for any breach or
threatened breach of this Agreement, all of which shall be cumulative.

 

29.0 GENERAL PROVISIONS

 

29.1 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the respective successors and assigns of Broker and
Pershing. Except to an affiliate with a a net capital amount similar to Broker
or Pershing respectively, no assignment of this Agreement or any rights,
including those to indemnification hereunder by either party shall be effective
unless the other party’s written consent shall be first obtained.

 

29.2 Severability. If any provision of this Agreement shall be held to be
invalid or unenforceable, the validity or enforceability of the remaining
provisions and conditions shall not be affected thereby.

 

29.3 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute a single agreement.

 

29.4 Entire Agreement Amendments and Duties Not Specifically Enumerated Herein.
This Agreement represents the entire agreement between the parties with respect
to the subject matter contained herein and all prior discussions, agreements,
and promises, written or oral, are merged herein. This Agreement may not be
changed orally, but only by an agreement in writing signed by the parties.
Pershing shall not be responsible or liable for failure to perform any duties
not specifically enumerated herein.

 

29.5 Captions. Captions herein are for convenience only and are not of
substantive effect.

 

29.6 Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the conflicts of laws or principles thereof. This Agreement shall not
be governed by the United Nations Convention on the International Sale of Goods.

 

29

--------------------------------------------------------------------------------


 

29.7 Citations. Any reference to the rules or regulations of the SEC, FINRA, the
NYSE, or any other regulatory or self-regulatory organization are current
citations. Any changes in the citations (whether or not there are any changes in
the text of such rules or regulations) shall be automatically incorporated
herein.

 

29.8 Construction of Agreement. Neither this Agreement nor the performance of
the services hereunder shall be considered to create a joint venture or
partnership between Pershing and Broker or between Broker and other brokers for
whom Pershing may perform the same or similar services.

 

29.9 Third-Parties. This Agreement is between the parties hereto and is not
intended to confer any benefits on third-parties including, but not limited to,
customers of Broker.

 

29.10 Non-Exclusivity of Remedies. The enumeration herein of specific remedies
shall not be exclusive of any other remedies. Any delay or failure by a party to
this Agreement to exercise any right, power, remedy, or privilege herein
contained, or now or hereafter existing under any applicable statute or law,
shall not be construed to be a waiver of such right, power, remedy, or
privilege. No single, partial, or other exercise of any such right, power,
remedy, or privilege shall preclude the further exercise thereof or the exercise
of any other right, power, remedy, or privilege.

 

29.11 SIPA; Rule 15c3-3. All introduced customers are the customers of Broker
except as provided under the Securities Investor Protection Act (“SIPA”) and SEC
financial responsibility rules where the customers shall be considered customers
of Pershing. Nothing in this Paragraph will otherwise change or affect the
provisions of this Agreement which provide that the customer account remains
Broker’s customer account for all other purposes, including but not limited to,
supervision, suitability and indemnification.

 

29.12 United States Postal Service Documents. Broker hereby appoints Pershing as
its attorney-in-fact for the purpose of executing such documents as are
necessary to allow Broker and its customers to participate in the FASTforward
program of the United States Postal Service. This may include, but not be
limited to Pershing’s execution, on an annual basis, on Broker’s behalf, of the
FASTforward Processing Acknowledgment Form.

 

29.13 Provision of Reports and Exception Reports. Beginning on or before the
effective date of this Agreement and before July 31 of each calendar year
thereafter, Pershing shall provide to Broker, pursuant to NYSE Rule 382(e), a
list of all reports (e.g. exception-type reports) it offers to Broker. Broker
shall promptly advise Pershing, in writing, of those specific reports it elects
to receive. Pershing and Broker each represent that their obligations relative
to exception reports, pursuant to NYSE Rule 382(e) have been completed.

 

29.14 Force Majeure. Pershing shall not be liable for any loss caused, directly
or indirectly, resulting from any circumstances beyond its reasonable control,
including without limitation, labor disputes, riots, sabotage, insurrection,
fires, flood, storm, explosions, earthquakes, electrical power failures,
telecommunications system failures, Internet failure, outbreaks of computer
viruses, worms, parasites and the like, acts of God or nature, war, both
declared or undeclared, or acts of terrorism (each a “Force Majeure Event”;
collectively, “Force Majeure Events”). In addition, Pershing shall not be liable
for any loss caused, directly or indirectly, resulting from the acts or
omissions of third parties over which it has no control.

 

29.15 Audio Taping of Telephone Conversations. Each party understands that for
quality control, dispute resolution or other business purposes, the parties may
record some or all telephone conversations between them. Each party hereby
consents to such recording and will inform its employees, representatives and
agents of this practice. It is further understood that all such conversations
are deemed to be solely for business purposes.

 

30

--------------------------------------------------------------------------------


 

30.0 OWNERSHIP AND LICENSES

 

30.1 Definitions. For purposes of this Paragraph 30, the following terms have
the meanings ascribed to them.

 

“Access Device” means any type of computer, personal digital assistant (PDA),
beeper, television, telephone or any other communications device, including,
without limitation, any software Broker uses on such device whether Pershing
provided such software to Broker or otherwise, that enables Broker to access and
use the Pershing Services via a wired or wireless connection to any wireless
network, the Internet, the World Wide Web or any other computer or
telecommunications network.

 

“Authorized User” means each customer, employee and/or agent of Broker
designated as authorized by Broker to access the Software, Systems and Services.

 

“Identification Devices” means any passwords, codes, certificates, and other
identification devices and security processes or measures necessary to access
and use the Systems and Software.

 

“Intellectual Property Rights” with respect to any intellectual property means
all applicable copyrights (including without limitation, the exclusive right to
reproduce, distribute copies of, display and perform the copyrighted work and to
prepare derivative works), rights in trademarks, rights in patents and patent
applications, tradenames, mask-work rights, trade secrets, moral rights,
authors’ rights, domain names and universal resource locators (“URLs”), TCP/IP
addresses, metatags, all renewal and extensions thereof, and the like,
regardless of whether any such rights arise under the laws of the United States,
or any other state, country or jurisdiction.

 

“Services” or “Pershing Services” means the services to be provided by Pershing
and/or its Third Party Providers to Broker under this Agreement, including
Internet-based services, through the Software and Systems, including, without
limitation, (a) communication and content services, (b) access to account and
financial information, (c) securities trading, and other services to be provided
by Pershing to Broker under this Agreement.

 

“Software” means the software, including, without limitation, any and all
documentation, home page design(s), methodologies, techniques, know-how and
software libraries, and the code comprising the same, as such may be revised
from to time to include any upgrades, updates, new versions and other
modifications, improvements and enhancements made by or for Pershing in
accordance with this Agreement.

 

“Systems” means the data access, account information, trading and order entry,
and report generation systems, and related know-how, as such may be revised from
to time to include any upgrades, updates, new versions and other modifications,
improvements and enhancements made by or for Pershing in accordance with this
Agreement.

 

“Third Party Providers” means Pershing’s suppliers, vendors or providers that
have entered into third-party agreements with Pershing.

 

30.2 License to Use Systems and Software. Pershing hereby grants to Broker a
non-exclusive, nontransferable, non-assignable license for the term of this
Agreement to access and use the Software and Systems for the limited purpose of
enabling Broker to obtain the Services. Pershing shall have the right

 

31

--------------------------------------------------------------------------------


 

to terminate or suspend such license and the provision of the Systems and
Software to Broker in the event of breach of this Agreement that is not cured
within thirty (30) days of Brokers’ receipt of Pershing’s notice of such breach.

 

30.3 No Reverse Engineering. Broker shall not, directly or indirectly, modify
the features or functionality of, copy or create derivative works using all or
any portion of, analyze or remove semiconductor components from, decompile, or
otherwise reverse engineer or attempt to reverse engineer or derive source code,
techniques, algorithms or processes from the Systems or Software or permit or
encourage any third-party to do so.

 

30.4 Ownership. Except for the license granted in Paragraph 30.2 herein, nothing
herein shall be construed to transfer to Broker any rights, title and/or
interest in and to the Software, Systems and Services, including, without
limitation, the Intellectual Property Rights therein. Except to the extent that
any Intellectual Property Rights in the Software, Systems and Services are
published or otherwise matters of public record, the Systems and Software
Products are trade secrets of Pershing and its affiliates. As between Broker and
Pershing, Pershing shall at all times be and remain the sole and exclusive owner
of the Systems, Software and Services.

 

30.5 Web-based Communications. The Services shall be provided through various
means, including, without limitation, a site or pages of a site on the World
Wide Web that are accessible through an Internet address unique to Broker, but
which shall not be required to be a domain name unique to Broker.

 

30.6 Revisions and Modifications. From time to time during the term of this
Agreement Pershing may in its sole and absolute discretion revise or modify any
Software, Systems or Services to include any patches, upgrades, updates, new
versions and other modifications, improvements and enhancements made by or for
Pershing (any of which patches, upgrades, updates, new versions and other
modifications, improvements and enhancements are collectively referred to in
this Agreement as “revisions and modifications” or “revisions or modifications”,
as the context requires). To the extent that any such revisions or modifications
are made, Schedule A shall be deemed to be revised to include such revision or
modification and any associated fees only upon reasonable prior written notice
of such revisions or modifications to Broker. (Associated fees under this
section shall not be increased more than 10% unless such fees relate to
regulatory or security related upgrades).

 

30.7 Business Continuity. Pershing agrees to maintain a written business
continuity plan identifying procedures relating to an emergency or significant
business disruption in accordance with applicable industry regulations.

 

30.7.1 Pershing shall, from time to time, provide Broker with Identification
Devices for accessing and using the Software, Systems and Services.

 

30.7.2 Broker shall be responsible for designating Authorized Users. [Broker
shall provide Pershing with a list of Authorized Users so designated by Broker
and shall provide Pershing with changes to this list.]

 

30.7.3 Broker shall be solely responsible for the assignment and distribution to
Authorized Users, and the maintenance of all Identification Devices. Broker
agrees not to assign and/or distribute any Identification Devices to individuals
who are not Authorized Users.

 

30.7.4 Each party shall be responsible for and shall provide the same level of
security as it applies to its own proprietary and confidential property in the
protection, maintenance, and distribution of those Identification Devices and
codes within its organization and to its agents and customers, but in no case
less than the security that a reasonably prudent person would use to protect
their own proprietary and confidential property.

 

32

--------------------------------------------------------------------------------


 

30.7.5 Broker shall report to Pershing any loss, theft, or discovery of any
Identification Devices immediately and Broker shall be responsible for any
unauthorized use, and for any loss resulting from unauthorized use, of any
Identification Device attributable to Broker prior to the time the loss, theft,
or discovery of the Identification Device is reported to Pershing.

 

30.8 Restrictions on Access, Viewing and Distribution.

 

30.8.1 Quotes, news and research data, including market information
(collectively, “Market Data”) displayed on the Pershing Service may be based on
or derived from different Third Party Providers and may be updated at different
time intervals, and accordingly, the various trade status reports, including
intraday updates of balances and positions information, available via any Access
Devices, which incorporate such Market Data information, may differ due to the
different Market Data and sources and their update intervals. Similarly,
different Access Devices may incorporate different Market Data and sources, and
they may differ for the same reasons.

 

30.8.2 The Software, Systems, and design of the Pershing Service are the
property of Pershing. The content, including both its form and substance,
included in the Pershing Service is the property of either Pershing or one or
more of its Third Party Providers (“Third Party Provider Services”). Broker
shall have no rights in or to the Software, Systems, or Pershing Service or
Third Party Provider Services, except as expressly provided herein, and Broker
agrees not to take any action inconsistent with Pershing’s rights in the
Software, Systems, or Pershing Service or the Third Party Providers’ rights in
their Third Party Provider Services.

 

30.8.3 All of the materials in the Pershing Service are protected by United
States and international copyright, trademark and other intellectual property
laws. Broker’s right to use the Pershing Service, including the Third Party
Provider Services, is limited to use in connection with Broker’s account(s) and
for Broker’s personal benefit only (“Internal Use”). Broker may not modify,
rent, lease, loan, sell, assign, distribute, display, perform, publish or create
derivative works based on any of the content, materials or the like contained in
the Pershing Service, in whole or in part. Broker may not copy, modify, create
derivative works from, reverse engineer, reverse assemble or otherwise attempt
to discover the source code of any software or techniques, algorithms or
processes that are part of the Pershing Service. Broker may print out a
reasonable number of copies of the materials on the Pershing Service as is
necessary for Broker’s Internal Use, provided that Broker does not delete any
copyright, trademark or other intellectual property notices contained in such
materials. Broker may prepare hard copy reports incorporating Third Party
Provider Services and download Third Party Provider Services into commercially
available spreadsheet software programs or delimited text files; Broker may not,
however, disseminate in electronic form or use Third Party Provider Services for
the construction of other products or services.

 

30.8.4 Broker acknowledges and agrees that the license to use the Software,
Systems and Services granted by Paragraph 30.2 does not diminish Broker’s
responsibility for compliance with all applicable rules as set forth in
Paragraph 6 of this Agreement.

 

30.9 Indemnification; Disclaimers.

 

30.9.1 Pershing shall indemnify, defend, and hold Broker harmless from and
against all claims, demands, proceedings, suits, actions, liabilities, expenses,
and reasonable attorney’s fees, and costs in connection therewith (collectively,
“Losses”) arising out of a claim that the Software and/or Systems, or Broker’s
authorized use thereof, as set forth in this Agreement, infringes upon any
Intellectual Property Rights of any third party. This Paragraph

 

30.9.1 shall survive any termination of this Agreement; provided, however, that
any indemnity provided under this Paragraph 30.9.1 shall only be in respect of
events occurring during the term of this Agreement.

 

33

--------------------------------------------------------------------------------


 

30.9.2 Broker shall not be entitled to any indemnification under Paragraph
30.9.1 hereof to the extent that the Losses in respect of which such
indemnification is sought is attributable to Broker’s negligent activities
and/or misuse of Pershing Services, as set forth in this Agreement
(“Unauthorized Use”) or to the extent of such Losses due to a delay in providing
notice of the circumstances giving rise to such Losses. Broker shall indemnify,
defend, and hold Pershing harmless from and against all claims, demands,
proceedings, suits, actions, liabilities, expenses, and reasonable attorney’s
fees, and costs in connection therewith (collectively, “Losses”) arising out of
such negligent activities by Broker, Broker’s Unauthorized Use of Pershing
Services or such delay by Broker in providing such notice. This Paragraph 30.9.2
shall survive any termination of this Agreement.

 

30.9.3 DISCLAIMER OF WARRANTIES FOR INFORMATION.

 

THE PERSHING SERVICE IS PROVIDED ON AN “AS IS”, “AS AVAILABLE” BASIS, WITHOUT
WARRANTY OF ANY KIND, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.
PERSHING DISCLAIMS ALL WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT. THERE IS NO WARRANTY THAT ANY INFORMATION PROVIDED THROUGH
PERSHING, THE PERSHING SERVICE OR THE SYSTEM WILL FULFILL ANY PARTICULAR
PURPOSES OR NEEDS.

 

30.9.4 LIMITATION OF LIABILITY; DATA NOT GUARANTEED.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, IN NO EVENT SHALL PERSHING, ANY OF ITS AGENTS,
AFFILIATES, THIRD PARTY PROVIDERS OR ANYONE ELSE INVOLVED IN CREATING,
PRODUCING, DELIVERING OR MANAGING THE DELIVERY OF THE PERSHING SERVICE BE LIABLE
TO BROKER OR ANYONE ELSE FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE OR ANY OTHER DAMAGES WHATSOEVER (INCLUDING WITHOUT
LIMITATION DAMAGES FOR LOST PROFITS, TRADING LOSSES, DAMAGES RESULTING FROM
INCONVENIENCE OR LOSS OF USE OF THE WEB SITE), EVEN IF THEY HAVE BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF THE USE OF OR INABILITY TO USE
THE PERSHING SERVICE OR FOR ANY BREACH OF ANY WARRANTY.

 

Quotes, news and research data, including market information displayed on any
Access Device (collectively, “Market Data”) are obtained from sources Pershing
believes to be reliable. HOWEVER, ALL MARKET DATA IS PROVIDED “AS IS” AND “AS
AVAILABLE”, AND THERE MAY BE DELAYS, OMISSIONS AND INACCURACIES IN SUCH DATA.
NEITHER PERSHING NOR ITS AGENTS, AFFILIATES, OR THIRD PARTY PROVIDERS OR ANYONE
ELSE INVOLVED IN CREATING, PRODUCING, DELIVERING OR MANAGING THE DELIVERY OF
SUCH DATA, INFORMATION OR SERVICES (COLLECTIVELY, THE (“Disseminating Parties”)
CAN GUARANTEE, NOR DO PERSHING OR THEY GUARANTEE, THE CORRECTNESS, QUALITY,
ACCURACY, SEQUENCE, TIMELINESS, CURRENTNESS, RELIABILITY, PERFORMANCE,
COMPLETENESS, CONTINUED AVAILABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NONINFRINGEMENT OR OTHERWISE OF ANY MARKET DATA OR THIRD PARTY
PROVIDER SERVICES, AND PERSHING AND THEY HEREBY DISCLAIM ANY SUCH EXPRESS OR
IMPLIED WARRANTIES. Pershing also reserves the right to filter the Market Data
provided to Broker through the Pershing Service. The Disseminating Parties shall
not be liable to Broker or to anyone else for any loss or injury, whether or not
caused in whole or in part by their negligence or omission, in procuring,
compiling, editing, writing, reporting or delivering any Market Data or Third
Party Provider Services through Pershing or by any Force Majeure Event or other
cause beyond their control. The Disseminating Parties will not be liable to
Broker or anyone else for any decision made or

 

34

--------------------------------------------------------------------------------


 

action taken by Broker in reliance on such Market Data or for direct, indirect,
incidental, special, consequential, punitive or any other damages whatsoever
(including without limitation damages for lost profits, trading losses, damages
resulting from inconvenience or loss of use of the Pershing Service) even if
Pershing or its Third Party Providers have been advised of the possibility of
such damages.

 

Except as otherwise provided in this Agreement, Broker agrees that neither
Pershing, nor its Third Party Providers shall be liable in any way for, any
liability, costs, damages or loss caused directly or indirectly by government
restrictions, exchange or market rulings, suspension or delay of trading,
equipment failure, communication line failure, system failure, security failure,
unauthorized access, theft, Force Majeure Event or any problem, technological or
otherwise, that might prevent Broker from accessing or utilizing the Services.

 

IN WITNESS WHEREOF the parties have hereto affixed their signatures by their
duly authorized officers on the day and date first above written.

 

This Agreement contains a pre-dispute arbitration clause in Paragraph 27. Broker
acknowledges receiving a copy of this Agreement.

 

Broadpoint Capital, Inc:

 

 

 

By:

Lee Fensterstock /s/ Lee Fensterstock

 

Title:

CEO and Chairman

 

 

 

 

PERSHING LLC

 

 

 

By:

Michael Row /s/ Michael Row

 

Title:

Managing Director

 

 

35

--------------------------------------------------------------------------------
